 

Exhibit 10.1

 

EXECUTION

PATENT ASSIGNMENT

 

THIS PATENT ASSIGNMENT (this “Assignment”) is made and entered into as of April
27, 2017 (“Effective Date”) by and between Inventergy, Inc., a Delaware
corporation (“Assignor”), having a principal place of business at 900 E.
Hamilton Avenue #180, Campbell CA 95008, and INVT SPE LLC, a Delaware limited
liability company (“Assignee”), having a principal place of business at One
Market Plaza, Spear Tower, 42nd Floor, San Francisco, CA 94105.

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt, sufficiency and adequacy of
which are hereby acknowledged, ASSIGNOR does hereby:

 

SELL, ASSIGN AND TRANSFER to Assignee the entire right, title and interest in
and to in the patents and patent applications listed on the attached Schedule 1,
all rights in the United States and all foreign countries in and to any and all
inventions and improvements disclosed therein, and all divisional, continuing,
substitute, renewal, reissue and all other applications for patent or the legal
equivalent thereof that have been or may be filed in the United States and all
foreign countries relating to any of such inventions and improvements; all
original, reexamined and reissued patents that have been or shall be issued in
the United States and all foreign countries on such inventions, improvements and
applications; specifically including the right to file foreign applications
under the provisions of any convention or treaty and claim priority based on
such application made in the United States; and all causes of action pertaining
to the foregoing, including the right to sue for and collect damages and other
recoveries for past infringement thereof, all rights to initiate proceedings
before government and administrative bodies, and all files, records and other
materials arising from the prosecution, exploitation, or defense of patent
rights and registrations, pertaining solely to the foregoing patent rights.

 

AUTHORIZE the ASSIGNEE to apply for and receive any and all such United States
and foreign patents in the name of the ASSIGNEE;

 

AUTHORIZE AND REQUEST the issuing authority to issue any and all United States
and foreign patents granted on such inventions, improvements and applications to
and in the name of the ASSIGNEE;

 

AGREE AND ACKNOWLEDGE that the SALE, ASSIGNMENT AND TRANSFER of rights and
property set forth herein is and shall be IRREVOCABLE and BINDING upon the
heirs, assigns, representatives and successors of ASSIGNOR and the successors,
assigns and nominees of the ASSIGNEE; and

 

COVENANT to carry out in good faith the intent and purpose of this Assignment
and, upon receipt of the prior written request of ASSIGNEE, execute all
divisional, continuing, substitute, renewal, reissue, and all other patent
applications relating to any and all such inventions and improvements; execute
all rightful oaths, declarations, assignments, powers of attorney and other
papers; communicate to the ASSIGNEE all facts and provide to the ASSIGNEE all
documents and things known and accessible to the undersigned relating to the
rights and property set forth herein and the history thereof, and testify as to
the same in any interference, litigation or other proceeding relating thereto;
and generally do everything possible to give full effect to and perfect the
rights of ASSIGNEE under this Agreement.

 

This Assignment may be executed in any number of counterparts, each of which
shall be deemed as original, but all of which together shall constitute one
instrument.

 

 1 

 

 

IN WITNESS WHEREOF, ASSIGNOR and ASSIGNEE have executed this Assignment as of
the Effective Date.

 

AGREED AND ACCEPTED BY:

 

ASSIGNOR: INVENTERGY, INC.

 

By: /s/ Joseph Beyers         Title: Chairman & CEO         Date: April 27, 2017
 

 

State of ____________

County of _____________________________

 

On ___________________ before me, _____ __                             _____,

Notary Public, personally appeared
_________________________________________________, who proved to me on the basis
of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of
____________that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

Signature ______________________________ (Seal)

 

 

 

 

ASSIGNEE: INVT SPE LLC

 

By: /s/ Constantine Dakolias         Title: President         Date: 4/27/17  

 

State of ____________

County of _____________________________

 

On ___________________ before me, _____ __                             _____,

Notary Public, personally appeared
_________________________________________________, who proved to me on the basis
of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of
____________that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

Signature ______________________________ (Seal)

 

 

 

 

Schedule 1

 

Patents and Patent Applications

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-001-01   CN1173499   CN   Granted   OFDMA signal transmitting apparatus
and method   CN99800972.5   1999/05/28 13PA01-001-02   EP1001566   EP  
EP-Pending   OFDMA signal transmitting apparatus and method   EP99922578  
1999/05/28 13PA01-001-03   EP1001566   DE   EP-Designated   OFDMA signal
transmitting apparatus and method   EP99922578   1999/05/28 13PA01-001-04  
EP1001566   FR   EP-Designated   OFDMA signal transmitting apparatus and method
  EP99922578   1999/05/28 13PA01-001-05   EP1001566   GB   EP-Designated   OFDMA
signal transmitting apparatus and method   EP99922578   1999/05/28 13PA01-001-06
  EP1001566   IT   EP-Designated   OFDMA signal transmitting apparatus and
method   EP99922578   1999/05/28 13PA01-001-07   EP1001566   NL   EP-Designated
  OFDMA signal transmitting apparatus and method   EP99922578   1999/05/28
13PA01-001-08   JP3515690   JP   Granted   OFDMA signal transmitter and its
method   JP15321498   1998/06/02 13PA01-001-09   US6726297   US   Granted  
OFDMA signal transmission apparatus and method   US09/462491   2000/01/20
13PA01-002-01   JP4864008   JP   Granted   Method of the carrier allotment in
the multiple cell orthogonal frequency division multiple access system  
JP2007545294   2006/11/16 13PA01-002-02   US8009549   US   Granted   Carrier
allocation method in multi cell orthogonal frequency division multiple access
system   US12/092950   2006/11/16 13PA01-003-01   EP1968335   DE   Granted  
Radio communication base station device and pilot transmission method  
EP07706996   2007/01/18 13PA01-003-02   EP1968335   FR   Granted   Radio
communication base station device and pilot transmission method   EP07706996  
2007/01/18 13PA01-003-03   EP1968335   GB   Granted   Radio communication base
station device and pilot transmission method   EP07706996   2007/01/18
13PA01-003-04   JP4832450   JP   Granted   Radio communication base station
device and pilot transmission method   JP2007554946   2007/01/18 13PA01-003-05  
US8416810   US   Granted   Radio communication base station apparatus and pilot
transmission method   US12/160872   2007/01/18 13PA01-004-01   CN100440762   CN
  Granted   OFDM communication device   CN01803504.3   2001/11/14 13PA01-004-02
  DE60143934   DE   Granted   OFDM communication device   DE60143934  
2001/11/14 13PA01-004-03   DE60143978   DE   Granted   OFDM communication device
  DE60143978   2001/11/14 13PA01-004-04   EP1249955   GB   Granted   OFDM
communication device   EP01982773   2001/11/14 13PA01-004-05   EP1249955   FR  
Granted   OFDM communication device   EP01982773   2001/11/14 13PA01-004-06  
EP2161867   GB   Granted   OFDM communication device   EP09178209   2001/11/14
13PA01-004-07   EP2161867   FR   Granted   OFDM communication device  
EP09178209   2001/11/14 13PA01-004-08   JP4000057   JP   Granted   OFDM
communication device   JP2002543837   2001/11/14 13PA01-004-09   US7646702   US
  Granted   OFDM communication apparatus   US10/169716   2002/07/09
13PA01-004-10   US8238226   US   Granted   OFDM communication apparatus  
US12/505420   2009/07/17

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-005-01   CN100544237   CN   Granted   Radio base station apparatus  
CN03804886.8   2003/08/01 13PA01-005-02   DE60325861   DE   Granted   Radio base
station apparatus   DE60325861   2003/08/01 13PA01-005-03   EP1525687   FR  
Granted   Radio base station apparatus   EP03766690   2003/08/01 13PA01-005-04  
EP1525687   GB   Granted   Radio base station apparatus   EP03766690  
2003/08/01 13PA01-005-05   JP4098027   JP   Granted   Radio base station
apparatus   JP2002224571   2002/08/01 13PA01-005-06   US7593317   US   Granted  
Radio base station apparatus   US10/503010   2004/07/29 13PA01-006-06  
JP4971172   JP   Granted   Receiving device, integrated circuit and reception
method   JP2007539403   2006/02/28 13PA01-006-07   US7929627   US   Granted  
OFDM receiver, integrated circuit and receiving method   US11/885042  
2006/02/28 13PA01-007-01   CN101080893   CN   Granted   Re-transmission method
and transmitting device for multi-antenna transmission   CN200580043160.3  
2005/12/14 13PA01-007-03   JP4863884   JP   Granted   The retransmission method
in multiple antenna transmitting   JP2006548891   2005/12/14 13PA01-007-04  
KR100912762   KR   Granted   Retransmitting method and transmitting method in
multi-antenna transmission   KR20077013565   2007/06/15 13PA01-007-05  
US7826557   US   Granted   Retransmitting method and transmitting method in
multi-antenna transmission   US11/721911   2005/12/14 13PA01-008-01   EP1895679
  DE   Granted   MIMO antenna apparatus controlling number of streams and
modulation and demodulation method   EP07115147   2007/08/29 13PA01-008-02  
EP1895679   GB   Granted   MIMO antenna apparatus controlling number of streams
and modulation and demodulation method   EP07115147   2007/08/29 13PA01-008-03  
JP4837638   JP   Granted   MIMO antenna apparatus and wireless communication
apparatus having it   JP2007222315   2007/08/29 13PA01-008-04   US7792084   US  
Granted   MIMO antenna apparatus controlling number of streams and modulation
and demodulation method   US11/892886   2007/08/28 13PA01-009-01   JP4864000  
JP   Granted   The radio communication base station device and the radio
communication method in multiple carrier communicating   JP2007529557  
2006/08/04 13PA01-009-03   US8064393   US   Granted   Wireless communication
base station apparatus and wireless communication method in multicarrier
communication   US11/997841   2006/08/04 13PA01-010-01   CN101502025   CN  
Granted   Wireless communication base station device and wireless communication
method   CN200780028893.9   2007/10/12 13PA01-010-02   EP2051410   EP  
EP-Pending   Wireless communication base station device and wireless
communication method   EP07829721.5   2007/10/12 13PA01-010-03   EP2051410   DE
  EP-Designated   Wireless communication base station device and wireless
communication method   EP07829721.5   2007/10/12 13PA01-010-04   EP2051410   FR
  EP-Designated   Wireless communication base station device and wireless
communication method   EP07829721.5   2007/10/12 13PA01-010-05   EP2051410   GB
  EP-Designated   Wireless communication base station device and wireless
communication method   EP07829721.5   2007/10/12 13PA01-010-06   EP2051410   FI
  EP-Designated   Wireless communication base station device and wireless
communication method   EP07829721.5   2007/10/12 13PA01-010-07   EP2051410   SE
  EP-Designated   Wireless communication base station device and wireless
communication method   EP07829721.5   2007/10/12 13PA01-010-08   JP4903033   JP
  Granted   Wireless communication base station device and wireless
communication method   JP2006344925   2006/12/21 13PA01-010-09   US8270332   US
  Granted   Wireless communication base station device and wireless
communication method   US12/377373   2007/10/12

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-010-10   US8582573   US   Granted   Radio communication base station
apparatus and radio communication method   US13/590841   2012/08/21
13PA01-011-01   BR9906339   BR   Granted   Radio communication apparatus and
transmission rate control method   BRPI9906339-5   1999/04/19 13PA01-011-02  
CA2293606   CA   Granted   Radio communication apparatus and transmission rate
control method   CA2293606   1999/04/19 13PA01-011-03   CN1130944   CN   Granted
  Radio communication device and method for controlling transmission rate  
CN99800567.3   1999/04/19 13PA01-011-04   DE69903110   DE   Granted   Radio
communication apparatus and transmission rate control method   DE69903110  
1999/04/19 13PA01-011-05   DE69914351   DE   Granted   Radio communication
apparatus and transmission rate control method   DE69914351   1999/04/19
13PA01-011-06   EP1122965   FR   Granted   Radio communication device and method
of controlling transmission rate   EP01106695   1999/04/19 13PA01-011-07  
EP1122965   FI   Granted   Radio communication device and method of controlling
transmission rate   EP01106695   1999/04/19 13PA01-011-08   EP1122965   GB  
Granted   Radio communication device and method of controlling transmission rate
  EP01106695   1999/04/19 13PA01-011-09   EP1122965   IT   Granted   Radio
communication device and method of controlling transmission rate   EP01106695  
1999/04/19 13PA01-011-10   EP1122965   NL   Granted   Radio communication device
and method of controlling transmission rate   EP01106695   1999/04/19
13PA01-011-11   EP0986282   FR   Granted   Radio communication device and method
of controlling transmission rate   EP99913715   1999/04/19 13PA01-011-12  
EP0986282   FI   Granted   Radio communication device and method of controlling
transmission rate   EP99913715   1999/04/19 13PA01-011-13   EP0986282   GB  
Granted   Radio communication device and method of controlling transmission rate
  EP99913715   1999/04/19 13PA01-011-14   EP0986282   IT   Granted   Radio
communication device and method of controlling transmission rate   EP99913715  
1999/04/19 13PA01-011-15   EP0986282   NL   Granted   Radio communication device
and method of controlling transmission rate   EP99913715   1999/04/19
13PA01-011-16   ES2214356   ES   Granted   Radio communication device and method
of controlling transmission rate   ES01106695   1999/04/19 13PA01-011-17  
ES2184430   ES   Granted   Radio communication device and method of controlling
transmission rate   ES99913715   1999/04/19 13PA01-011-18   JP4738451   JP  
Granted   Communication terminal apparatus and communication method therefor  
JP2008194038   2008/07/28 13PA01-011-19   US6400929   US   Granted   Radio
communication device and method of controlling transmission rate   US09/424843  
1999/12/06 13PA01-011-20   US6381445   US   Granted   Radio communication device
and method of controlling transmission rate   US09/648742   2000/08/28
13PA01-011-21   US6366763   US   Granted   Radio communication device and method
of controlling transmission rate   US09/648756   2000/08/28 13PA01-011-22  
US6370359   US   Granted   Radio communication device and method of controlling
transmission rate   US09/648757   2000/08/28 13PA01-011-23   US6487394   US  
Granted   Radio communication device and method of controlling transmission rate
  US09/649003   2000/08/28 13PA01-011-24   US6597894   US   Granted   Radio
communication device and method of controlling transmission rate   US09/649006  
2000/08/28 13PA01-011-25   US6505035   US   Granted   Radio communication
apparatus and transmission rate control method   US10/052261   2002/01/23
13PA01-011-26   US6973289   US   Granted   Radio communication device and method
of controlling transmission rate   US10/057897   2002/01/29 13PA01-011-27  
US6611676   US   Granted   Radio communication apparatus and transmission rate
control method   US10/083553   2002/02/27 13PA01-011-28   US7636551   US  
Granted   Radio communication device and method of controlling transmission rate
  US11/228339   2005/09/19 13PA01-012-01   US6637001   US   Granted   Apparatus
and method for image/voice transmission   US09/650743   2000/08/30

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-013-02   CN1266868   CN   Granted   Communication terminal device and
decoding method   CN01804109.4   2001/11/22 13PA01-013-03   JP3399923   JP  
Granted   Decoding device and decoding method   JP2000362431   2000/11/29
13PA01-013-04   US6813323   US   Granted   Decoding method and communication
terminal apparatus   US10/182270   2002/07/25 13PA01-014-01   JP3522700   JP  
Granted   Channel detecting apparatus and method therefor   JP2001023713  
2001/01/31 13PA01-014-02   JP3526271   JP   Granted   Decoding device and
decoding method   JP2001031850   2001/02/08 13PA01-014-03   JP3492637   JP  
Granted   Decoding device and decoding method   JP2001046559   2001/02/22
13PA01-014-04   KR100727732   KR   Granted   Decoding device and decoding method
  KR20057021280   2005/11/09 13PA01-014-05   US6734810   US   Granted  
Apparatus and method for decoding   US10/221267   2002/09/10 13PA01-014-06  
US6940428   US   Granted   Apparatus and method for decoding   US10/793737  
2004/03/08 13PA01-014-07   US6922159   US   Granted   Apparatus and method for
decoding   US10/793766   2004/03/08 13PA01-015-01   CN1114324   CN   Granted  
Base station, mobile unit communication apparatus and method of communication
between them   CN97119237.5   1997/09/30 13PA01-015-02   DE69708823   DE  
Granted   Spread-spectrum method and system for communication between a base
station and a plurality of mobile units   DE69708823   1997/10/01 13PA01-015-03
  EP0836288   FI   Granted   Spread-spectrum method and system for communication
between a base station and a plurality of mobile units   EP97307725   1997/10/01
13PA01-015-04   EP0836288   FR   Granted   Spread-spectrum method and system for
communication between a base station and a plurality of mobile units  
EP97307725   1997/10/01 13PA01-015-05   EP0836288   GB   Granted  
Spread-spectrum method and system for communication between a base station and a
plurality of mobile units   EP97307725   1997/10/01 13PA01-015-06   EP0836288  
SE   Granted   Spread-spectrum method and system for communication between a
base station and a plurality of mobile units   EP97307725   1997/10/01
13PA01-015-08   US6069884   US   Granted   Method of communication between a
base station and a plurality of mobile unit communication apparatus, a base
station, and mobile unit communication apparatus   US08/937005   1997/09/24
13PA01-016-01   AU710430   AU   Granted   Base station equipment for mobile
communication   AU4320797   1997/09/25 13PA01-016-02   CA2238358   CA   Granted
  Base station apparatus for mobile communication   CA2238358   1997/09/25
13PA01-016-03   CN1175592   CN   Granted   Base station equipment for mobile
communication   CN97191312.9   1997/09/25 13PA01-016-04   DE69721224   DE  
Granted   Soft handover method in a sectored base station and base station
therefor   DE69721224   1997/09/25 13PA01-016-05   EP0869629   FR   Granted  
Soft handover method in a sectored base station and base station therefor  
EP97941232   1997/09/25 13PA01-016-06   EP0869629   GB   Granted   Soft handover
method in a sectored base station and base station therefor   EP97941232  
1997/09/25 13PA01-016-07   EP0869629   IT   Granted   Soft handover method in a
sectored base station and base station therefor   EP97941232   1997/09/25
13PA01-016-08   EP0869629   NL   Granted   Soft handover method in a sectored
base station and base station therefor   EP97941232   1997/09/25 13PA01-016-09  
JP4098833   JP   Granted   Mobile communication base station device   JP51549798
  1997/09/25

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-016-10   US6119004   US   Granted   Base station equipment for mobile
communication   US09/068541   1998/05/13 13PA01-017-01   CN1100464   CN  
Granted   Differential detector with error correcting function   CN98105319.X  
1998/02/20 13PA01-017-02   DE69818323   DE   Granted   Differential detector
with error correcting function   DE69818323   1998/02/11 13PA01-017-03  
EP0860964   FR   Granted   Differential detector with error correcting function
  EP98301000   1998/02/11 13PA01-017-04   EP0860964   GB   Granted  
Differential detector with error correcting function   EP98301000   1998/02/11
13PA01-017-06   US6069924   US   Granted   Differential detector with error
correcting function   US09/027510   1998/02/20 13PA01-018-01   CN1262083   CN  
Granted   CDMA radio communication system and its method   CN99110630.X  
1999/07/23 13PA01-018-02   DE69936019   DE   Granted   CDMA radio communication
system and method   DE69936019   1999/07/21 13PA01-018-05   EP0975118   FR  
Granted   CDMA radio communication system and method   EP99114151   1999/07/21
13PA01-018-06   EP0975118   GB   Granted   CDMA radio communication system and
method   EP99114151   1999/07/21 13PA01-018-09   JP3411854   JP   Granted   CDMA
radio communication system and method   JP19480599   1999/07/08 13PA01-018-10  
JP3411850   JP   Granted   CDMA radio communication system   JP9142999  
1999/03/31 13PA01-018-11   US6636723   US   Granted   CDMA radio communication
system using chip interleaving   US09/359020   1999/07/22 13PA01-019-01  
CN1170388   CN   Granted   Commutation method in CDMA   CN02105576.9  
1998/04/15 13PA01-019-02   CN1086524   CN   Granted   Switching over method for
CDMA system and base station of mobile station   CN98106939.8   1998/04/15
13PA01-019-03   DE69817904   DE   Granted   Handover method in a spread spectrum
communication system   DE69817904   1998/04/14 13PA01-019-04   DE69824054   DE  
Granted   Spread spectrum communication system   DE69824054   1998/04/14
13PA01-019-05   EP1304899   FR   Granted   Spread spectrum communication system
  EP02026952   1998/04/14 13PA01-019-06   EP1304899   GB   Granted   Spread
spectrum communication system   EP02026952   1998/04/14 13PA01-019-07  
EP1304899   NL   Granted   Spread spectrum communication system   EP02026952  
1998/04/14 13PA01-019-08   EP1304899   SE   Granted   Spread spectrum
communication system   EP02026952   1998/04/14 13PA01-019-09   EP0873034   FR  
Granted   Handover method in a spread spectrum communication system   EP98106758
  1998/04/14 13PA01-019-10   EP0873034   GB   Granted   Handover method in a
spread spectrum communication system   EP98106758   1998/04/14 13PA01-019-11  
EP0873034   NL   Granted   Handover method in a spread spectrum communication
system   EP98106758   1998/04/14 13PA01-019-12   EP0873034   SE   Granted  
Handover method in a spread spectrum communication system   EP98106758  
1998/04/14 13PA01-019-13   KR100371837   KR   Granted   Hand-over method, mobile
station apparatus and base station apparatus   KR20020030497   2002/05/31
13PA01-019-14   US6628630   US   Granted   Spread spectrum communication method
  US09/058881   1998/04/13 13PA01-020-02   US6404778   US   Granted   Radio
communication apparatus   US09/159602   1998/09/24 13PA01-021-01   CN1134128  
CN   Granted   CDMA/TDD mobile communication system and method   CN99103968.8  
1999/03/09 13PA01-021-02   DE69927200   DE   Granted   CDMA/TDD mobile
communication system and method   DE69927200   1999/03/04

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-021-03   DE69942350   DE   Granted   CDMA/TDD mobile station and method  
DE69942350   1999/03/04 13PA01-021-04   EP1578163   FR   Granted   CDMA/TDD
mobile station and method   EP05013391   1999/03/04 13PA01-021-05   EP1578163  
GB   Granted   CDMA/TDD mobile station and method   EP05013391   1999/03/04
13PA01-021-06   EP1578163   IT   Granted   CDMA/TDD mobile station and method  
EP05013391   1999/03/04 13PA01-021-07   EP0948221   FR   Granted   CDMA/TDD
mobile communication system and method   EP99102882   1999/03/04 13PA01-021-08  
EP0948221   GB   Granted   CDMA/TDD mobile communication system and method  
EP99102882   1999/03/04 13PA01-021-09   EP0948221   IT   Granted   CDMA/TDD
mobile communication system and method   EP99102882   1999/03/04 13PA01-021-10  
ES2343414   ES   Granted   CDMA/TDD mobile station and method   ES05013391  
1999/03/04 13PA01-021-11   ES2248932   ES   Granted   CDMA/TDD mobile
communication system and method   ES99102882   1999/03/04 13PA01-021-12  
JP3881770   JP   Granted   System and method for time division duplex CDMA
mobile communication   JP7831798   1998/03/10 13PA01-021-13   US6611509   US  
Granted   CDMA/TDD mobile communication system and method   US09/264826  
1999/03/09 13PA01-021-14   US6807162   US   Granted   CDMA/TDD mobile
communication system and method   US10/166268   2002/06/11 13PA01-021-15  
US6973065   US   Granted   CDMA/TDD mobile communication system and method  
US10/419733   2003/04/22 13PA01-021-16   US7778224   US   Granted   CDMA/TDD
mobile communication system and method   US10/885684   2004/07/08 13PA01-022-01
  CN100413233   CN   Granted   Communication terminal device and base station
device   CN00131890.X   2000/07/05 13PA01-022-02   DE60026907   DE   Granted  
Communication terminal apparatus and base station apparatus   DE60026907  
2000/07/04 13PA01-022-03   DE60043953   DE   Granted   CDMA transmitter and
receiver using midambles   DE60043953   2000/07/04 13PA01-022-04   EP1067723  
FR   Granted   Communication terminal apparatus and base station apparatus  
EP00114318   2000/07/04 13PA01-022-05   EP1067723   GB   Granted   Communication
terminal apparatus and base station apparatus   EP00114318   2000/07/04
13PA01-022-07   EP1667337   FR   Granted   CDMA transmitter and receiver using
midambles   EP06001107   2000/07/04 13PA01-022-08   EP1667337   GB   Granted  
CDMA transmitter and receiver using midambles   EP06001107   2000/07/04
13PA01-022-09   EP1667337   SE   Granted   CDMA transmitter and receiver using
midambles   EP06001107   2000/07/04 13PA01-022-12   JP3748351   JP   Granted  
Communication equipment and communication method   JP33139199   1999/11/22
13PA01-022-14   US6765894   US   Granted   Communication terminal apparatus and
base station apparatus   US09/606906   2000/06/30 13PA01-022-15   US7656844   US
  Granted   Radio transmission apparatus and radio reception apparatus in a CDMA
communication system   US10/868029   2004/06/16 13PA01-022-16   US8437316   US  
Granted   Radio transmission apparatus and radio reception apparatus in a CDMA
communication system   US12/641177   2009/12/17 13PA01-022-17   CN101340257   CN
  Granted   Communication terminal device and base station device  
CN200810133840.X   2000/07/05 13PA01-023-01   CN1233119   CN   Granted  
Wireless communication device and wireless communication method   CN00119928.5  
2000/07/03 13PA01-023-03   JP3678944   JP   Granted   Transmitter-receiver  
JP18952099   1999/07/02

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-023-04   KR20010015127   KR   Granted   Transmitter-receiver  
KR20000037494   2000/07/01 13PA01-023-05   US6839335   US   Granted   Radio
communication apparatus and radio communication method   US09/605862  
2000/06/29 13PA01-024-01   CA2316782   CA   Granted   Apparatus and method for
transmission/reception   CA2316782   1999/11/08 13PA01-024-02   CN1248438   CN  
Granted   Transmitting / receiving device and transmitting / receiving method  
CN99801989.5   1999/11/08 13PA01-024-03   EP1043858   DE   Granted  
Transmitting/receiving device and transmitting/receiving method   EP99954417  
1999/11/08 13PA01-024-04   EP1043858   FR   Granted   Transmitting/receiving
device and transmitting/receiving method   EP99954417   1999/11/08 13PA01-024-05
  EP1043858   GB   Granted   Transmitting/receiving device and
transmitting/receiving method   EP99954417   1999/11/08 13PA01-024-06   IL137058
  IL   Granted   Apparatus and method for transmission/reception   IL13705899  
1999/11/08 13PA01-024-08   NO332385   NO   Granted   Apparatus and method for
transmission/reception   NO20003476   2000/07/05 13PA01-024-09   US7072416   US
  Granted   Transmitting/receiving device and transmitting/receiving method  
US09/582558   2000/06/29 13PA01-024-10   US7760815   US   Granted   Apparatus
and method for transmission/reception   US11/431606   2006/05/11 13PA01-024-11  
KR388400   KR   Granted   Apparatus and method for transmission/reception  
KR2000-7007459   1999/11/08 13PA01-024-12   KR611866   KR   Granted   Apparatus
and method for transmission/reception   KR2003-7000348   2003/01/10
13PA01-025-01   CN1281009   CN   Granted   Apparatus and method for orthogonal
frequency division multiplexing communication   CN00126839.2   2000/09/06
13PA01-025-02   DE60041618   DE   Granted   Multicarrier receiver with
selectable demodulators   DE60041618   2000/09/06 13PA01-025-03   EP1083718   FR
  Granted   Multicarrier receiver with selectable demodulators   EP00119285  
2000/09/06 13PA01-025-04   EP1083718   GB   Granted   Multicarrier receiver with
selectable demodulators   EP00119285   2000/09/06 13PA01-025-05   EP1083718   SE
  Granted   Multicarrier receiver with selectable demodulators   EP00119285  
2000/09/06 13PA01-025-07   JP3796076   JP   Granted   OFDM communication
equipment   JP25363399   1999/09/07 13PA01-025-09   US6868056   US   Granted  
Apparatus and method for OFDM communication   US09/635096   2000/08/09
13PA01-026-01   CN1153392   CN   Granted   Interference signal removing device
and interference signal removing method   CN01800054.1   2001/01/15
13PA01-026-02   DE60114511   DE   Granted   Interference signal removing device
and interference signal removing method   DE60114511   2001/01/15 13PA01-026-03
  EP1164735   FR   Granted   Interference signal removing device and
interference signal removing method   EP01900770   2001/01/15 13PA01-026-04  
EP1164735   GB   Granted   Interference signal removing device and interference
signal removing method   EP01900770   2001/01/15 13PA01-026-05   JP3515033   JP
  Granted   Interference signal elimination device and interference signal
elimination method   JP2000010877   2000/01/19 13PA01-026-06   US6944208   US  
Granted   Interference signal canceling apparatus and interference signal
canceling method   US09/936727   2001/09/17 13PA01-027-01   CN1174643   CN  
Granted   Combined signalling and signal interference ratio internal ring power
control   CN01102993.5   2001/02/13 13PA01-027-03   DE60045506   DE   Granted  
Inner-loop power control   DE60045506   2000/11/21 13PA01-027-04   EP1139580  
FR   Granted   Inner-loop power control   EP00310315   2000/11/21 13PA01-027-05
  EP1139580   GB   Granted   Inner-loop power control   EP00310315   2000/11/21

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-027-06   EP1139580   IT   Granted   Inner-loop power control   EP00310315
  2000/11/21 13PA01-027-07   ES2358388   ES   Granted   Inner-loop power control
  ES00310315   2000/11/21 13PA01-027-08   US6781973   US   Granted   Combined
signaling and sir inner-loop power control   US09/538888   2000/03/30
13PA01-028-01   CN1181625   CN   Granted   Communication terminal device and
transmit power control method   CN00802695.5   2000/11/27 13PA01-028-03  
DE60049332.6   DE   Granted   Communication terminal, base station system, and
method of controlling transmission power   EP00977949   2000/11/27 13PA01-028-04
  EP1146668   FR   Granted   Communication terminal, base station system, and
method of controlling transmission power   EP00977949   2000/11/27 13PA01-028-05
  EP1146668   GB   Granted   Communication terminal, base station system, and
method of controlling transmission power   EP00977949   2000/11/27 13PA01-028-06
  JP3583343   JP   Granted   Communication terminal, base station unit and
transmission power control method   JP2000076032   2000/03/17 13PA01-028-07  
US7145886   US   Granted   Communication terminal, base station system, and
method of controlling transmission power   US09/889919   2001/07/25
13PA01-029-02   CN1148895   CN   Granted   Base station unit and method for
radio communication   CN01801884.X   2001/07/02 13PA01-029-03   CN1276596   CN  
Granted   Base station apparatus and radio communication method  
CN200410007371.9   2001/07/02 13PA01-029-04   DE60117263   DE   Granted   Base
station unit and method for radio communication   DE60117263   2001/07/02
13PA01-029-05   DE60121055   DE   Granted   Base station apparatus and radio
communication method for high-speed data communication   DE60121055   2001/07/02
13PA01-029-06   EP1209824   FR   Granted   Base station unit and method for
radio communication   EP01945745   2001/07/02 13PA01-029-07   EP1209824   GB  
Granted   Base station unit and method for radio communication   EP01945745  
2001/07/02 13PA01-029-08   EP1437841   FR   Granted   Base station apparatus and
radio communication method for high-speed data communication   EP04003162  
2001/07/02 13PA01-029-09   EP1437841   GB   Granted   Base station apparatus and
radio communication method for high-speed data communication   EP04003162  
2001/07/02 13PA01-029-10   JP4409793   JP   Granted   Base station equipment and
method for radio communication   JP2001200184   2001/06/29 13PA01-029-11  
JP4359218   JP   Granted   Base station system and radio communication method  
JP2004293911   2004/10/06 13PA01-029-12   US6847828   US   Granted   Base
station apparatus and radio communication method   US10/069484   2002/02/27
13PA01-029-13   US7386321   US   Granted   Base station apparatus and radio
communication method   US10/793738   2004/03/08 13PA01-030-01   CN1174588   CN  
Granted   Grouping receiver and transmission method thereof   CN02119390.8  
2002/05/15 13PA01-030-02   DE60208466   DE   Granted   Method and device for
error correction in the static header information of a received packet  
DE60208466   2002/05/15 13PA01-030-03   EP1261184   FR   Granted   Method and
device for error correction in the static header information of a received
packet   EP02010884   2002/05/15 13PA01-030-04   EP1261184   GB   Granted  
Method and device for error correction in the static header information of a
received packet   EP02010884   2002/05/15 13PA01-030-05   JP3512177   JP  
Granted   Packet receiver and packet transmission method   JP2001146281  
2001/05/16 13PA01-030-06   US7266118   US   Granted   Packet receiving apparatus
and packet transmission method   US10/143989   2002/05/14 13PA01-031-04  
CN1288939   CN   Granted   Radio communication system, base station device and
communication terminal accommodated in the system   CN01804070.5   2001/11/27

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-031-06   DE60106196   DE   Granted   Radio communication system, base
station device and communication terminal accommodated in the system  
DE60106196   2001/11/27 13PA01-031-07   DE60114671   DE   Granted   Radio
communication system, base station and communication terminal   DE60114671  
2001/11/27 13PA01-031-08   EP1246492   SE   Granted   Radio communication
system, base station device and communication terminal accommodated in the
system   EP01999126   2001/11/27 13PA01-031-09   EP1246492   NL   Granted  
Radio communication system, base station device and communication terminal
accommodated in the system   EP01999126   2001/11/27 13PA01-031-10   EP1246492  
IT   Granted   Radio communication system, base station device and communication
terminal accommodated in the system   EP01999126   2001/11/27 13PA01-031-11  
EP1246492   GB   Granted   Radio communication system, base station device and
communication terminal accommodated in the system   EP01999126   2001/11/27
13PA01-031-12   EP1246492   FR   Granted   Radio communication system, base
station device and communication terminal accommodated in the system  
EP01999126   2001/11/27 13PA01-031-13   EP1246492   FI   Granted   Radio
communication system, base station device and communication terminal
accommodated in the system   EP01999126   2001/11/27 13PA01-031-14   EP1387597  
FR   Granted   Radio communication system, base station and communication
terminal   EP03025316   2001/11/27 13PA01-031-15   EP1387597   GB   Granted  
Radio communication system, base station and communication terminal   EP03025316
  2001/11/27 13PA01-031-16   ES2230395   ES   Granted   Radio communication
system, base station device and communication terminal accommodated in the
system   ES01999126   2001/11/27 13PA01-031-17   JP3691383   JP   Granted  
Radio communication system, base station device and communication terminal
accommodated in the system   JP2000363649   2000/11/29 13PA01-031-18   US7133379
  US   Granted   Wireless communication system, and base station apparatus and
communication terminal apparatus accommodated in the system   US10/181349  
2002/07/17 13PA01-032-11   JP3679000   JP   Granted   Radio base station
equipment and radio communication method   JP2000389473   2000/12/21
13PA01-032-13   US7392019   US   Granted   Wireless base station apparatus and
wireless communication method   US11/053837   2005/02/10 13PA01-033-01  
CN1224207   CN   Granted   Method and apparatus for automatic request repeat of
sending and receiving   CN02142556.6   2002/08/22 13PA01-033-02   DE60104113  
DE   Granted   Multichannel ARQ method and apparatus   DE60104113   2001/08/22
13PA01-033-03   EP1286491   FR   Granted   Multichannel ARQ method and apparatus
  EP01120182   2001/08/22 13PA01-033-04   EP1286491   GB   Granted  
Multichannel ARQ method and apparatus   EP01120182   2001/08/22 13PA01-033-05  
JP3650383   JP   Granted   Transmitter, receiver and ARQ transmitting and
receiving method   JP2002241027   2002/08/21 13PA01-033-06   KR100494251   KR  
Granted   ARQ transmission and reception methods and apparatus   KR20020049754  
2002/08/22 13PA01-033-07   US7339949   US   Granted   ARQ transmission and
reception methods and apparatus   US10/222989   2002/08/19 13PA01-034-01  
CN1319307   CN   Granted   Transmission/reception apparatus and
transmission/reception method   CN02820398.4   2002/08/07 13PA01-034-02  
DE60239543   DE   Granted   Transmission / reception apparatus and transmission
/ reception method   DE60239543   2002/08/07 13PA01-034-03   EP1422861   FR  
Granted   Transmission / reception apparatus and transmission / reception method
  EP02755868   2002/08/07

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-034-04   EP1422861   GB   Granted   Transmission / reception apparatus
and transmission / reception method   EP02755868   2002/08/07 13PA01-034-05  
JP3880437   JP   Granted   Transmission/reception apparatus and transmission/
reception method   JP2002113607   2002/04/16 13PA01-034-06   US7702025   US  
Granted   Transmission/reception apparatus and transmission/reception method  
US10/487574   2004/02/25 13PA01-035-01   CN1224293   CN   Granted   Dispatching
device, base station device and wireless communication method   CN02804809.1  
2002/11/11 13PA01-035-02   EP1365617   FR   Granted   Schedule creation
apparatus, base station apparatus, and radio communication method   EP02780065  
2002/11/11 13PA01-035-03   EP1365617   DE   Granted   Schedule creation
apparatus, base station apparatus, and radio communication method   EP02780065  
2002/11/11 13PA01-035-04   EP1365617   GB   Granted   Schedule creation
apparatus, base station apparatus, and radio communication method   EP02780065  
2002/11/11 13PA01-035-05   JP3576525   JP   Granted   Schedule maker, base
station device, and radio communication method   JP2001345444   2001/11/09
13PA01-035-06   US7460502   US   Granted   Scheduling creation apparatus, base
station apparatus, and radio communication method   US10/250487   2003/07/03
13PA01-036-01   CN100514895   CN   Granted   Method of data retransmission in
multi-carrier transmission and communication apparatus having data
retransmission control device   CN03800915.3   2003/03/19 13PA01-036-02  
EP1492258   EP   EP-Pending   Method of data retransmission in multi-carrier
transmission and communication apparatus having data retransmission control
device   EP03710414   2003/03/19 13PA01-036-03   EP1492258   DE   EP-Designated
  Method of data retransmission in multi-carrier transmission and communication
apparatus having data retransmission control device   EP03710414   2003/03/19
13PA01-036-04   EP1492258   FR   EP-Designated   Method of data retransmission
in multi-carrier transmission and communication apparatus having data
retransmission control device   EP03710414   2003/03/19 13PA01-036-05  
EP1492258   GB   EP-Designated   Method of data retransmission in multi-carrier
transmission and communication apparatus having data retransmission control
device   EP03710414   2003/03/19 13PA01-036-06   EP1492258   FI   EP-Designated
  Method of data retransmission in multi-carrier transmission and communication
apparatus having data retransmission control device   EP03710414   2003/03/19
13PA01-036-07   EP1492258   SE   EP-Designated   Method of data retransmission
in multi-carrier transmission and communication apparatus having data
retransmission control device   EP03710414   2003/03/19 13PA01-036-08  
JP4287751   JP   Granted   The data retransmission method in multiple carrier
transmitting and the communication device which has the data retransmission
control equipment   JP2003581390   2003/03/19 13PA01-036-09   US7269774   US  
Granted   Data receiving apparatus, data transmitting apparatus and
retransmission request method   US10/484951   2004/01/28 13PA01-037-01  
CN1266982   CN   Granted   Radio communication apparatus and transfer rate
decision method   CN03800365.1   2003/02/06 13PA01-037-02   DE60314588   DE  
Granted   Radio communication apparatus and transfer rate decision method  
DE60314588   2003/02/06 13PA01-037-03   EP1424869   FR   Granted   Radio
communication apparatus and transfer rate decision method   EP03705051  
2003/02/06 13PA01-037-04   EP1424869   GB   Granted   Radio communication
apparatus and transfer rate decision method   EP03705051   2003/02/06
13PA01-037-05   JP3686614   JP   Granted   Wireless communication apparatus and
transmission rate decision method   JP2002030942   2002/02/07 13PA01-037-07  
US7385934   US   Granted   Radio communication apparatus and transfer rate
decision method   US10/476845   2003/11/06 13PA01-038-01   CN100514973   CN  
Granted   Rate matching device and rate matching method   CN03800419.4  
2003/01/30

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-038-03   JP3629241   JP   Granted   Device and method for rate matching  
JP2002021499   2002/01/30 13PA01-038-04   US7114121   US   Granted   Rate
matching device and rate matching method   US10/478139   2003/11/20
13PA01-039-01   CN100502273   CN   Granted   Test device, mobile terminal device
and test method   CN200310102691.8   2003/10/29 13PA01-039-02   CN1964243   CN  
Granted   Test apparatus, mobile terminal apparatus and wireless transmission
property test method   CN200610073263.0   2003/10/29 13PA01-039-04   EP1441554  
CH   Granted   Test apparatus, mobile terminal apparatus and test method  
EP04000733   2004/01/15 13PA01-039-05   EP1441554   DE   Granted   Test
apparatus, mobile terminal apparatus and test method   EP04000733   2004/01/15
13PA01-039-06   EP1441554   FR   Granted   Test apparatus, mobile terminal
apparatus and test method   EP04000733   2004/01/15 13PA01-039-07   EP1441554  
GB   Granted   Test apparatus, mobile terminal apparatus and test method  
EP04000733   2004/01/15 13PA01-039-08   EP1441554   IE   Granted   Test
apparatus, mobile terminal apparatus and test method   EP04000733   2004/01/15
13PA01-039-09   EP1441554   LI   Granted   Test apparatus, mobile terminal
apparatus and test method   EP04000733   2004/01/15 13PA01-039-10   EP1441554  
LU   Granted   Test apparatus, mobile terminal apparatus and test method  
EP04000733   2004/01/15 13PA01-039-14   US7162206   US   Granted   Test
apparatus, mobile terminal apparatus, test method   US10/612289   2003/07/03
13PA01-040-01   DE60332146   DE   Granted   Transmitter apparatus and
transmitting method   DE60332146   2003/11/13 13PA01-040-02   EP1564920   FR  
Granted   Transmitter apparatus and transmitting method   EP03774003  
2003/11/13 13PA01-040-03   EP1564920   GB   Granted   Transmitter apparatus and
transmitting method   EP03774003   2003/11/13 13PA01-040-04   JP3796211   JP  
Granted   Transmitter and transmitting method   JP2002333448   2002/11/18
13PA01-040-05   JP4163937   JP   Granted   OFDM-CDMA transmitter and OFDM-CDMA
transmission method   JP2002355079   2002/12/06 13PA01-040-06   US7746762   US  
Granted   Transmitting apparatus and transmitting method   US10/534987  
2005/05/16 13PA01-041-01   CN1692592   CN   Granted   CDMA transmitting
apparatus and CDMA receiving apparatus   CN200380100629.3   2003/11/14
13PA01-041-02   DE60325751   DE   Granted   CDMA MIMO system   DE60325751  
2003/11/14 13PA01-041-03   EP1551124   FR   Granted   CDMA MIMO system  
EP03772765   2003/11/14 13PA01-041-04   EP1551124   GB   Granted   CDMA MIMO
system   EP03772765   2003/11/14 13PA01-041-05   JP3583414   JP   Granted   Code
division multiple access transmitter and code division multiple access receiver
  JP2002330453   2002/11/14 13PA01-041-06   US7693140   US   Granted   CDMA
transmitting apparatus and CDMA receiving apparatus   US10/527199   2005/03/10
13PA01-042-01   CN1714519   CN   Granted   Radio reception device and radio
reception method   CN200380103837.9   2003/11/26 13PA01-042-02   EP1569362   DE
  Granted   Radio reception device and radio reception method   EP03775882  
2003/11/26 13PA01-042-03   EP1569362   FR   Granted   Radio reception device and
radio reception method   EP03775882   2003/11/26 13PA01-042-04   EP1569362   GB
  Granted   Radio reception device and radio reception method   EP03775882  
2003/11/26 13PA01-042-05   JP3629261   JP   Granted   Apparatus and method for
radio reception   JP2002341741   2002/11/26

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-042-06   US7299027   US   Granted   MIMO receiver and MIMO reception
method for selection of MIMO separation and channel variation compensation  
US10/536010   2005/05/23 13PA01-043-01   CN101019360   CN   Granted   Automatic
retransmission request control system and method in MIMO-OFDM system  
CN200480043975.7   2004/09/13 13PA01-043-03   EP1788742   DE   Granted  
Automatic retransmission request control system and retransmission method in
MIMO-OFDM system   EP04772990   2004/09/13 13PA01-043-04   EP1788742   FR  
Granted   Automatic retransmission request control system and retransmission
method in MIMO-OFDM system   EP04772990   2004/09/13 13PA01-043-05   EP1788742  
GB   Granted   Automatic retransmission request control system and
retransmission method in MIMO-OFDM system   EP04772990   2004/09/13
13PA01-043-08   JP4384668   JP   Granted   The automatic request for repetition
control system and the retransmission method in the MIMO-OFDM system  
JP2006534962   2004/09/13 13PA01-043-09   US8775890   US   Granted   Automatic
retransmission request control system and retransmission method in memo-OFDM
system   US11/575015   2007/03/30 13PA01-043-09c1   US9425924   US   Granted  
Automatic retransmission request control system and retransmission method in
memo-OFDM system   US14/321185   2014/07/01 13PA01-043-09c2   US9397794   US  
Granted   Automatic retransmission request control system and retransmission
method in memo-OFDM system   US14/321117   2014/07/01 13PA01-043-12   US9015546
  US   Granted   Automatic retransmission request control system and
retransmission method in MIMO-OFDM system   US13/554748   2012/07/20
13PA01-043-12c1   US14/691345   US   Pending   Automatic retransmission request
control system and retransmission method in MIMO-OFDM system   US14/691345  
2015/04/20 13PA01-044-01   CN100578989   CN   Granted   CDMA transmitting
apparatus, base station device using the same and CDMA transmitting method  
CN200480000627.1   2004/04/28 13PA01-044-02   EP1630993   EP   EP-Pending   CDMA
transmitting apparatus and CDMA transmitting method   EP04730067   2004/04/28
13PA01-044-03   EP1630993   DE   EP-Designated   CDMA transmitting apparatus and
CDMA transmitting method   EP04730067   2004/04/28 13PA01-044-04   EP1630993  
FR   EP-Designated   CDMA transmitting apparatus and CDMA transmitting method  
EP04730067   2004/04/28 13PA01-044-05   EP1630993   GB   EP-Designated   CDMA
transmitting apparatus and CDMA transmitting method   EP04730067   2004/04/28
13PA01-044-06   EP1630993   SE   EP-Designated   CDMA transmitting apparatus and
CDMA transmitting method   EP04730067   2004/04/28 13PA01-044-07   EP1630993  
FI   EP-Designated   CDMA transmitting apparatus and CDMA transmitting method  
EP04730067   2004/04/28 13PA01-044-08   JP3799030   JP   Granted   Device and
method for CDMA transmission   JP2003132133   2003/05/09 13PA01-044-09  
US7251469   US   Granted   CDMA transmitting apparatus and CDMA transmitting
method   US10/522980   2005/02/02 13PA01-044-10   US7764711   US   Granted  
CDMA transmission apparatus and CDMA transmission method   US11/767124  
2007/06/22 13PA01-045-02   CN100591000   CN   Granted   Classifying-synthesizing
transmission method of multi-user feedback information at base station  
CN200580029870.0   2005/09/05 13PA01-045-05   JP4675904   JP   Granted  
Taxonomic synthetic transmission method of feedback information multi user in
base station   JP2006535743   2005/09/05 13PA01-045-07   US8086270   US  
Granted   Classifying-synthesizing transmission method of multi-user feedback
information at base station   US11/574636   2005/09/05 13PA01-046-01   EP1811700
  EP   EP-Pending   Communication apparatus, communication system, and
communication method   EP05807089   2005/11/18

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-046-02   EP1811700   DE   EP-Designated   Communication apparatus,
communication system, and communication method   EP05807089   2005/11/18
13PA01-046-03   EP1811700   FR   EP-Designated   Communication apparatus,
communication system, and communication method   EP05807089   2005/11/18
13PA01-046-04   EP1811700   GB   EP-Designated   Communication apparatus,
communication system, and communication method   EP05807089   2005/11/18
13PA01-046-05   JP4838144   JP   Granted   Communication device, communication
system and communication method   JP2006545166   2005/11/18 13PA01-046-06  
US7848439   US   Granted   Communication apparatus, communication system, and
communication method   US11/719611   2005/11/18 13PA01-047-01   BRPI0515242   BR
  Pending   Efficient rise over thermal (rot) control during soft handover  
BRPI0515242-9   2005/08/31 13PA01-047-02   CN101053272   CN   Granted  
Efficient rise over thermal (rot) control during soft handover  
CN200580037780.6   2005/08/31 13PA01-047-03   DE602004008068   DE   Granted  
Efficient rise over thermal (rot) control during soft handover   DE602004008068
  2004/08/31 13PA01-047-04   DE602004021447   DE   Granted   Efficient rise over
thermal (rot) control during soft handover   DE602004021447   2004/08/31
13PA01-047-05   EP1631104   FR   Granted   Efficient rise over thermal (rot)
control during soft handover   EP04020647   2004/08/31 13PA01-047-06   EP1631104
  SE   Granted   Efficient rise over thermal (rot) control during soft handover
  EP04020647   2004/08/31 13PA01-047-07   EP1631104   GB   Granted   Efficient
rise over thermal (rot) control during soft handover   EP04020647   2004/08/31
13PA01-047-08   EP1631104   FI   Granted   Efficient rise over thermal (rot)
control during soft handover   EP04020647   2004/08/31 13PA01-047-09   EP1631104
  IT   Granted   Efficient rise over thermal (rot) control during soft handover
  EP04020647   2004/08/31 13PA01-047-10   EP1838125   FR   Granted   Efficient
rise over thermal (rot) control during soft handover   EP07011278   2004/08/31
13PA01-047-11   EP1838125   SE   Granted   Efficient rise over thermal (rot)
control during soft handover   EP07011278   2004/08/31 13PA01-047-12   EP1838125
  GB   Granted   Efficient rise over thermal (rot) control during soft handover
  EP07011278   2004/08/31 13PA01-047-13   EP1838125   FI   Granted   Efficient
rise over thermal (rot) control during soft handover   EP07011278   2004/08/31
13PA01-047-14   EP1838125   IT   Granted   Efficient rise over thermal (rot)
control during soft handover   EP07011278   2004/08/31 13PA01-047-15   ES2291786
  ES   Granted   Method for communicating information relating to scheduling of
uplink data transmissions, mobile communication system, base station, wireless
network controller, and mobile terminal   ES04020647   2004/08/31 13PA01-047-16
  ES2327008   ES   Granted   Efficient rise over thermal (rot) control during
soft handover   ES07011278   2004/08/31 13PA01-047-18   JP4041531   JP   Granted
  The method of communicating the information which it is related to the
scheduling of uplink data transmission, the portable communication system, base
station, the radio network controller, and the portable terminal   JP2007512130
  2005/08/31 13PA01-047-20   IN260832   IN   Granted   Efficient rise over
thermal (rot) control during soft handover   IN601/KOLNP/2007   2007/02/19
13PA01-047-21   US8175604   US   Granted   Efficient rise over thermal (rot)
control during soft handover   US10/588073   2005/08/31 13PA01-048-01  
CN101103575   CN   Granted   Multi-antenna communication method and
multi-antenna communication device   CN200680002338.4   2006/01/10 13PA01-048-02
  JP4769201   JP   Granted   Multiple antenna communication method and multiple
antenna communication device   JP2006552910   2006/01/10 13PA01-048-03  
US7860184   US   Granted   Multi-antenna communication method and multi-antenna
communication apparatus   US11/813650   2006/01/10

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-049-01   CN101283535   CN   Granted   Method for generating and detecting
multiple pilot frequencies in multi-antenna communication system  
CN200680037602.8   2006/11/22 13PA01-049-03   JP4981682   JP   Granted  
Multiple pilot formation method and the method of detection in the multiple
antenna communication system   JP2007546481   2006/11/22 13PA01-049-04  
US8073070   US   Granted   Multi-pilot generation method and detection method in
multi-antenna communication system   US12/092944   2006/11/22 13PA01-050-03  
JP4914352   JP   Granted   Communication terminal unit and base station device  
JP2007521121   2006/03/03 13PA01-050-04   US8249132   US   Granted  
Communication terminal and receiving method   US11/909425   2006/03/03
13PA01-052-02   EP2061170   DE   Granted   OFDM transmitter and OFDM receiver  
EP06783262   2006/09/11 13PA01-052-03   EP2061170   FR   Granted   OFDM
transmitter and OFDM receiver   EP06783262   2006/09/11 13PA01-052-04  
EP2061170   GB   Granted   OFDM transmitter and OFDM receiver   EP06783262  
2006/09/11 13PA01-052-05   JP4654298   JP   Granted   OFDM transmitting device
and OFDM receiving device   JP2008534161   2006/09/11 13PA01-052-06   US8218681
  US   Granted   OFDM transmitter and OFDM receiver   US12/440894   2009/03/11
13PA01-052-06r   US14/328576   US   Reissuing   OFDM transmitter and OFDM
receiver   US14/328576   2014/07/10 13PA01-052-06r2   US15/011066   US  
Reissuing   OFDM transmitter and OFDM receiver   15/011066   2016/01/29
13PA01-053-03   JP5009982   JP   Granted   Multiple carrier transmitting device
  JP2009516088   2007/05/25 13PA01-053-04   US8249178   US   Granted  
Multicarrier transmitter and multicarrier receiver   US12/601804   2007/05/25
13PA01-057-02   US6175558   US   Granted   CDMA radio multiplex transmitting
device and a CDMA radio multiplex receiving device   US09/000947   1997/12/30
13PA01-057-03   US6301237   US   Granted   CDMA radio multiplex transmitting
device and a CDMA radio multiplex  receiving device   US09/562921   2000/05/02
13PA01-057-04   US6529492   US   Granted   CDMA radio multiplex transmitting
device and a CDMA radio multiplex receiving device   US09/562922   2000/05/02
13PA01-057-05   US6370131   US   Granted   CDMA radio multiplex transmitting
device and a CDMA radio multiplex receiving device   US09/576250   2000/05/24
13PA01-057-06   US6584088   US   Granted   CDMA radio multiplex transmitting
device and CDMA radio multiplex receiving device   US09/825998   2001/04/05
13PA01-057-07   US6549526   US   Granted   CDMA radio multiplex transmitting
device and a CDMA multiplex receiving device   US09/826005   2001/04/05
13PA01-057-08   US7136367   US   Granted   CDMA radio multiplex transmitting
device and a CDMA radio multiplex receiving device   US10/335916   2003/01/03
13PA01-057-09   USRE41444   US   Granted   CDMA radio multiplex transmitting
device and a CDMA radio multiplex receiving device   US12/270499   2008/11/13
13PA01-058-01   CA2246168   CA   Granted   PN code generating apparatus and
mobile radio communication system   CA2246168   1998/08/31 13PA01-058-03  
CN100379299   CN   Granted   PN code producing method and device   CN02127365.0
  1998/08/27 13PA01-058-04   CN1094019   CN   Granted   PN code generating
device and mobile radio communication system   CN98118564.9   1998/08/27
13PA01-058-05   DE69838572   DE   Granted   PN code generator   DE69838572  
1998/08/27 13PA01-058-07   DE69843458.7   DE   Granted   PN code generation
apparatus and method thereof   EP07108762   1998/08/27 13PA01-058-08   EP1835617
  FR   Granted   PN code generation apparatus and method thereof   EP07108762  
1998/08/27

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-058-09   EP1835617   GB   Granted   PN code generation apparatus and
method thereof   EP07108762   1998/08/27 13PA01-058-10   EP1835617   FI  
Granted   PN code generation apparatus and method thereof   EP07108762  
1998/08/27 13PA01-058-11   EP1835617   SE   Granted   PN code generation
apparatus and method thereof   EP07108762   1998/08/27 13PA01-058-12   EP0901236
  FI   Granted   PN code generator   EP98116233   1998/08/27 13PA01-058-13  
EP0901236   FR   Granted   PN code generator   EP98116233   1998/08/27
13PA01-058-14   EP0901236   GB   Granted   PN code generator   EP98116233  
1998/08/27 13PA01-058-15   EP0901236   SE   Granted   PN code generator  
EP98116233   1998/08/27 13PA01-058-16   JP3329705   JP   Granted   PN code
generator and mobile radio communication system   JP25287297   1997/09/02
13PA01-058-17   US6295301   US   Granted   PN code generating apparatus and
mobile radio communication system   US09/139325   1998/08/25 13PA01-058-18  
US6697384   US   Granted   Method and apparatus for calculating a state of
starting a PN code generating operation   US09/916284   2001/07/30 13PA01-059-02
  CA2266104   CA   Granted   CDMA mobile station and CDMA transmission method  
CA2266104   1998/07/16 13PA01-059-04   CN100442686   CN   Granted   CDMA mobile
station equipment and CDMA transmitting method   CN03108352.8   1998/07/16
13PA01-059-05   CN1109476   CN   Granted   CDMA mobile station apparatus and
CDMA transmission method   CN98801017.8   1998/07/16 13PA01-059-06   DE69831726
  DE   Granted   CDMA mobile station and CDMA transmission method   DE69831726  
1998/07/16 13PA01-059-07   EP0936831   FR   Granted   CDMA mobile station and
CDMA transmission method   EP98932553   1998/07/16 13PA01-059-08   EP0936831  
GB   Granted   CDMA mobile station and CDMA transmission method   EP98932553  
1998/07/16 13PA01-059-09   EP0936831   IT   Granted   CDMA mobile station and
CDMA transmission method   EP98932553   1998/07/16 13PA01-059-10   EP0936831  
NL   Granted   CDMA mobile station and CDMA transmission method   EP98932553  
1998/07/16 13PA01-059-11   ES2251091   ES   Granted   CDMA mobile station
apparatus and CDMA transmission method   ES98932553   1998/07/16 13PA01-059-12  
JP3655057   JP   Granted   CDMA mobile transmitting device and transmitting
method using the device   JP20964297   1997/07/19 13PA01-059-13   US6466563   US
  Granted   CDMA mobile station and CDMA transmission method   US09/147831  
1999/03/16 13PA01-060-01   CN1167219   CN   Granted   CDMA radio communication
equipment   CN02102800.1   1998/07/17 13PA01-060-02   CN100353693   CN   Granted
  CDMA radio communication apparatus   CN200410059002.4   1998/07/17
13PA01-060-03   CN1113497   CN   Granted   Radio communication terminal
apparatus   CN98116336.X   1998/07/17 13PA01-060-04   DE69825370   DE   Granted
  CDMA radio communication apparatus   DE69825370   1998/07/15 13PA01-060-05  
DE69839197   DE   Granted   A synchronization method for a CDMA system  
DE69839197   1998/07/15 13PA01-060-06   EP1447918   FR   Granted   A
synchronization method for a CDMA system   EP04012123   1998/07/15 13PA01-060-07
  EP1447918   GB   Granted   A synchronization method for a CDMA system  
EP04012123   1998/07/15 13PA01-060-08   EP1447918   IT   Granted   A
synchronization method for a CDMA system   EP04012123   1998/07/15 13PA01-060-10
  EP1914904   DE   Granted   A CDMA radio communication system and a
transmission apparatus for such a system   EP08100709 (DE69843248.7)  
1998/07/15

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-060-11   EP1914904   FR   Granted   A CDMA radio communication system and
a transmission apparatus for such a system   EP08100709   1998/07/15
13PA01-060-12   EP1914904   GB   Granted   A CDMA radio communication system and
a transmission apparatus for such a system   EP08100709   1998/07/15
13PA01-060-13   EP1914904   ES   Granted   A CDMA radio communication system and
a transmission apparatus for such a system   EP08100709   1998/07/15
13PA01-060-14   EP1914904   IT   Granted   A CDMA radio communication system and
a transmission apparatus for such a system   EP08100709   1998/07/15
13PA01-060-15   EP0892503   FR   Granted   CDMA radio communication apparatus  
EP98113191   1998/07/15 13PA01-060-16   EP0892503   GB   Granted   CDMA radio
communication apparatus   EP98113191   1998/07/15 13PA01-060-17   EP0892503   IT
  Granted   CDMA radio communication apparatus   EP98113191   1998/07/15
13PA01-060-18   ES2301896   ES   Granted   A synchronization method for a CDMA
system   ES04012123   1998/07/15 13PA01-060-19   ES2226037   ES   Granted   A
CDMA radio communication system and a transmission apparatus for such a system  
ES98113191   1998/07/15 13PA01-060-20   US6370134   US   Granted   CDMA radio
communication apparatus   US09/115502   1998/07/15 13PA01-060-21   US7035233  
US   Granted   Radio communication terminal apparatus and radio communication
base station apparatus   US10/014352   2001/12/14 13PA01-060-22   US7535864   US
  Granted   Radio communication terminal apparatus and radio communication base
station apparatus   US11/372152   2006/03/10 13PA01-063-02   CN100469169   CN  
Granted   Communication terminal device and radio communication method  
CN01802181.6   2001/08/02 13PA01-063-04   DE60134208   DE   Granted  
Communication terminal, base station device, and radio communication method  
DE60134208   2001/08/02 13PA01-063-05   EP1217861   FR   Granted   Communication
terminal, base station device, and radio communication method   EP01955557  
2001/08/02 13PA01-063-06   EP1217861   GB   Granted   Communication terminal,
base station device, and radio communication method   EP01955557   2001/08/02
13PA01-063-07   EP1976141   EP   EP-Pending   Communication terminal apparatus,
base station apparatus, and radio communication method   EP08004604   2001/08/02
13PA01-063-08   EP1976141   DE   EP-Designated   Communication terminal
apparatus, base station apparatus, and radio communication method   EP08004604  
2001/08/02 13PA01-063-09   EP1976141   FR   EP-Designated   Communication
terminal apparatus, base station apparatus, and radio communication method  
EP08004604   2001/08/02 13PA01-063-10   EP1976141   GB   EP-Designated  
Communication terminal apparatus, base station apparatus, and radio
communication method   EP08004604   2001/08/02 13PA01-063-11   JP3426200   JP  
Granted   Communication terminal device, base station device and radio
communication method   JP2000285405   2000/09/20 13PA01-063-13   JP2003224516  
JP   Granted   Communication terminal apparatus, base station apparatus and
radio communication method   JP2002367213   2002/12/18 13PA01-063-14  
JP2009284537   JP   Granted   Transmission method, receiving method, and radio
communication method   JP2009197375   2009/08/27 13PA01-063-15   JP4536821   JP
  Granted   Transmission apparatus, receiving apparatus and wireless
communication system   JP2009197376   2009/08/27 13PA01-063-16   US6760590   US
  Granted   Communication terminal apparatus, base station apparatus, and radio
communication method   US10/089605   2002/04/01 13PA01-063-17   US6799053   US  
Granted   Communication terminal apparatus   US10/321500   2002/12/18

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13PA01-063-18   US7206587   US   Granted   Communication terminal apparatus,
base station apparatus, and radio communication method   US10/321623  
2002/12/18 13PA01-063-19   CN101489250   CN   Granted   Communication terminal
device and radio communication method   CN200910008458A   2001/02/08
14NC01-001-01   CN1262139   CN   Granted   SERVICE & OTHER INFORMATION TRANSFER
FROM E.G. VISITED NETWORK TO HOME NETWORK INR00 REFERENCE ARCHITECTURE  
CN00819795.4   2000/08/10 14NC01-001-02   DE60023359   DE   Granted   SERVICE &
OTHER INFORMATION TRANSFER FROM E.G. VISITED NETWORK TO HOME NETWORK INR00
REFERENCE ARCHITECTURE   EP00956419.6   2000/08/10 14NC01-001-03   EP1310129  
FR   Granted   SERVICE & OTHER INFORMATION TRANSFER FROM E.G. VISITED NETWORK TO
HOME NETWORK INR00 REFERENCE ARCHITECTURE   EP00956419.6   2000/08/10
14NC01-001-04   EP1310129   GB   Granted   SERVICE & OTHER INFORMATION TRANSFER
FROM E.G. VISITED NETWORK TO HOME NETWORK INR00 REFERENCE ARCHITECTURE  
EP00956419.6   2000/08/10 14NC01-001-05   KR693394   KR   Granted   SERVICE &
OTHER INFORMATION TRANSFER FROM E.G. VISITED NETWORK TO HOME NETWORK INR00
REFERENCE ARCHITECTURE   KR7001821/2003   2000/08/10 14NC01-001-06   RU2262213  
RU   Granted   SERVICE & OTHER INFORMATION TRANSFER FROM E.G. VISITED NETWORK TO
HOME NETWORK INR00 REFERENCE ARCHITECTURE   RU2003103593   2000/08/10
14NC01-001-07   US7925762   US   Granted   SERVICE & OTHER INFORMATION TRANSFER
FROM E.G. VISITED NETWORK TO HOME NETWORK INR00 REFERENCE ARCHITECTURE  
US10/343707   2000/08/10 14NC01-002-01   US7623529   US   Granted   NETWORK
INITIATED DEREGISTRATION FROM IP MULTIMEDIA SERVICES   US10/398575   2001/10/09
14NC01-002-02   CN100473217   CN   Granted   Communication network system and
network device thereof and method of providing communication   CN01817056.0  
2001/10/09 14NC01-002-02d1   CN1984375   CN   Granted   Communication network
system and network device thereof and method of providing communication   CN
200610156229   2001/10/09 14NC01-002-05   HK1107890   HK   Granted  
Communication network system and network device thereof and method of providing
communication   7113522.3   2007/12/12 14NC01-003-01   EP1346558   AT   Granted
  PREPAID SERVER   EP00987457.9   2000/12/22 14NC01-003-02   BRPI0017382   BR  
Granted   PREPAID SERVER   BRPI0017382.7   2000/12/22 14NC01-003-03   CA2428329
  CA   Granted   PREPAID SERVER   CA2428329   2000/12/22 14NC01-003-04  
EP1346558   CH   Granted   PREPAID SERVER   EP00987457.9   2000/12/22
14NC01-003-05   CN1279741   CN   Granted   PREPAID SERVER   CN00820083.1  
2000/12/22 14NC01-003-06   DE60035531   DE   Granted   PREPAID SERVER  
EP00987457.9   2000/12/22 14NC01-003-07   ES2288490   ES   Granted   PREPAID
SERVER   EP00987457.9   2000/12/22 14NC01-003-08   EP1346558   FR   Granted  
PREPAID SERVER   EP00987457.9   2000/12/22 14NC01-003-09   EP1346558   GB  
Granted   PREPAID SERVER   EP00987457.9   2000/12/22 14NC01-003-10   EP1346558  
IT   Granted   PREPAID SERVER   EP00987457.9   2000/12/22 14NC01-003-11  
EP1346558   NL   Granted   PREPAID SERVER   EP00987457.9   2000/12/22
14NC01-003-12   EP1346558   SE   Granted   PREPAID SERVER   EP00987457.9  
2000/12/22

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
14NC01-003-13   TR200706776T4   TR   Granted   PREPAID SERVER   TR00987457.9  
2000/12/22 14NC01-003-15   US7065339   US   Granted   PREPAID SERVER  
US10/451236; US20040058671   2000/12/22 14NC01-004-01   DE60109066   DE  
Granted   MULTIPLEXING SIP CALL CONTROL CONTENT OVER SUCCESSIVE SIP MESSAGES  
EP01929406.5   2001/03/05 14NC01-004-02   EP1368946   GB   Granted  
MULTIPLEXING SIP CALL CONTROL CONTENT OVER SUCCESSIVE SIP MESSAGES  
EP01929406.5   2001/03/05 14NC01-004-03   US7991894   US   Granted  
MULTIPLEXING SIP CALL CONTROL CONTENT OVER SUCCESSIVE SIP MESSAGES   US10/469787
  2001/03/05 14NC01-005-01   US7304966   US   Granted   Accessing IP multimedia
subsystem   US10/479457   2003/12/02 14NC01-006-01   US6888828   US   Granted  
Accessing IP multimedia subsystem   US09/967927   2001/10/02 14NC01-007-01  
DE60046674   DE   Granted   AN INTER-WORKING UNIT (GATEWAY) BETWEEN AAL2 (ATM)
BASED RANAND RTP MULTIPLEXING (IP) BASED RAN IN 3G CELLULAR ACCESS NETWORKS  
EP00965599.4   2000/08/09 14NC01-007-03   US6801542   US   Granted   AN
INTER-WORKING UNIT (GATEWAY) BETWEEN AAL2 (ATM) BASED RANAND RTP MULTIPLEXING
(IP) BASED RAN IN 3G CELLULAR ACCESS NETWORKS   US09/377263   1999/08/19
14NC01-008-01   BRPI0614221   BR   Pending   EXTENDING <STATUS> PRESENCE
ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY CHANGE   BRPI0614221.4  
2006/07/11 14NC01-008-02   CN101223756B   CN   Granted   EXTENDING <STATUS>
PRESENCE ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY CHANGE  
CN200680025371.9   2006/07/11 14NC01-008-04   IDP000036392   ID   Granted  
EXTENDING <STATUS> PRESENCE ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY
CHANGE   IDW00200800123   2006/07/11 14NC01-008-05   KR1026155   KR   Granted  
EXTENDING <STATUS> PRESENCE ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY
CHANGE   KR2008-7003214   2006/07/11 14NC01-008-06   MX282232   MX   Granted  
EXTENDING <STATUS> PRESENCE ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY
CHANGE   MX/a/2008/000568   2006/07/11 14NC01-008-07   PH1-2007-502943   PH  
Granted   EXTENDING <STATUS> PRESENCE ATTRIBUTE TO DEFINE REASONING FOR
AVAILABILITY CHANGE   PH1-2007-502943   2006/07/11 14NC01-008-08   RU2384004  
RU   Granted   EXTENDING <STATUS> PRESENCE ATTRIBUTE TO DEFINE REASONING FOR
AVAILABILITY CHANGE   RU2008100148   2006/07/11 14NC01-008-09   SG139065   SG  
Granted   EXTENDING <STATUS> PRESENCE ATTRIBUTE TO DEFINE REASONING FOR
AVAILABILITY CHANGE   SG200800268.5   2006/07/11 14NC01-008-10   US8681751   US
  Granted   EXTENDING <STATUS> PRESENCE ATTRIBUTE TO DEFINE REASONING FOR
AVAILABILITY CHANGE   US11/348896   2006/02/07 14NC01-008-11   VN1-2008-00326  
VN   Pending   EXTENDING <STATUS> PRESENCE ATTRIBUTE TO DEFINE REASONING FOR
AVAILABILITY CHANGE   VN1-2008-00326   2006/07/11 14NC01-008-12   ZA200800233  
ZA   Granted   EXTENDING <STATUS> PRESENCE ATTRIBUTE TO DEFINE REASONING FOR
AVAILABILITY CHANGE   ZA2008/0233   2006/07/11 14NC01-008-13   EP1905212   DE  
Granted   EXTENDING <STATUS> PRESENCE ATTRIBUTE TO DEFINE REASONING FOR
AVAILABILITY CHANGE   EP06795099.8   2006/07/11 14NC01-008-14   EP1905212   FR  
Granted   EXTENDING <STATUS> PRESENCE ATTRIBUTE TO DEFINE REASONING FOR
AVAILABILITY CHANGE   EP06795099.8   2006/07/11

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
14NC01-008-15   EP1905212   GB   Granted   EXTENDING <STATUS> PRESENCE ATTRIBUTE
TO DEFINE REASONING FOR AVAILABILITY CHANGE   EP06795099.8   2006/07/11
14NC01-008-10r1   US15/077548   US   Reissuing   EXTENDING <STATUS> PRESENCE
ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY CHANGE   US15/077548   2016/03/22
14NC01-009-01   EP1338152   FR   Granted   3RD GEN MOBILITY USING SIP  
EP1338152   2001/11/21 14NC01-009-02   US6904035   US   Granted   3RD GEN
MOBILITY USING SIP   US09/991540   2001/11/14 14NC01-010-01   CN1539106   CN  
Granted   THREE-PARTY AUTHENTICATION AND AUTHORIZATION SCHEME FOR INTERNET
PROTOCLVERSION 6.   CN02815394.4   2002/07/11 14NC01-010-02   EP1415212   EP  
EP-Pending   THREE-PARTY AUTHENTICATION AND AUTHORIZATION SCHEME FOR INTERNET
PROTOCLVERSION 6.   EP02749143.0   2002/07/11 14NC01-010-03   US7900242   US  
Granted   THREE-PARTY AUTHENTICATION AND AUTHORIZATION SCHEME FOR INTERNET
PROTOCLVERSION 6.   US10/192753   2002/07/09 14NC01-010-04   EP1415212   DE  
EP-Designated   THREE-PARTY AUTHENTICATION AND AUTHORIZATION SCHEME FOR INTERNET
PROTOCLVERSION 6.   EP02749143.0   2002/07/11 14NC01-010-05   EP1415212   FR  
EP-Designated   THREE-PARTY AUTHENTICATION AND AUTHORIZATION SCHEME FOR INTERNET
PROTOCLVERSION 6.   EP02749143.0   2002/07/11 14NC01-010-06   EP1415212   GB  
EP-Designated   THREE-PARTY AUTHENTICATION AND AUTHORIZATION SCHEME FOR INTERNET
PROTOCLVERSION 6.   EP02749143.0   2002/07/11 14NC01-011-01   CN100571461   CN  
Granted   EXTENDING THE TRUSTED NETWORK CONCEPT IN IMS   CN200480000385.6  
2004/02/17 14NC01-011-02   EP1595418   EP   EP-Pending   EXTENDING THE TRUSTED
NETWORK CONCEPT IN IMS   EP04711676.9   2004/02/17 14NC01-011-03   IDP0030947  
ID   Granted   EXTENDING THE TRUSTED NETWORK CONCEPT IN IMS   IDW00200501937  
2004/02/17 14NC01-011-04   IN200403049   IN   Pending   EXTENDING THE TRUSTED
NETWORK CONCEPT IN IMS   IN03049/CHENP/2004   2004/02/17 14NC01-011-05  
SG115865   SG   Granted   EXTENDING THE TRUSTED NETWORK CONCEPT IN IMS  
SG200406163.6   2004/02/17 14NC01-011-06   US7917620   US   Granted   EXTENDING
THE TRUSTED NETWORK CONCEPT IN IMS   US10/614343   2003/07/08 14NC01-011-07  
EP1595418   DE   EP-Designated   EXTENDING THE TRUSTED NETWORK CONCEPT IN IMS  
EP04711676.9   2004/02/17 14NC01-011-08   EP1595418   FR   EP-Designated  
EXTENDING THE TRUSTED NETWORK CONCEPT IN IMS   EP04711676.9   2004/02/17
14NC01-011-09   EP1595418   GB   EP-Designated   EXTENDING THE TRUSTED NETWORK
CONCEPT IN IMS   EP04711676.9   2004/02/17 14NC01-012-01   AU2005232140   AU  
Granted   SESSION PROGRESS INDICATION IN POC FOR MANUAL ANSWER MODE  
AU2005232140   2005/03/17 14NC01-012-02   CN1961595   CN   Granted   SESSION
PROGRESS INDICATION IN POC FOR MANUAL ANSWER MODE   CN200580017529.3  
2005/03/17 14NC01-012-04   KR0924513   KR   Granted   SESSION PROGRESS
INDICATION IN POC FOR MANUAL ANSWER MODE   KR2006-7023181   2005/03/17
14NC01-013-01   CN101385313   CN   Granted   IMS-CS INTERWORKING FOR VIDEO CALLS
  CN200780005866.X   2007/01/22 14NC01-013-02   DE602007033333   DE   Granted  
IMS-CS INTERWORKING FOR VIDEO CALLS   EP07700656.7   2007/01/22 14NC01-013-04  
EP1987649   GB   Granted   IMS-CS INTERWORKING FOR VIDEO CALLS   EP07700656.7  
2007/01/22 14NC01-013-05   IN200806684   IN   Pending   IMS-CS INTERWORKING FOR
VIDEO CALLS   IN6684/DELNP/2008   2007/01/22

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
14NC01-013-06   EP1987649   NL   Granted   IMS-CS INTERWORKING FOR VIDEO CALLS  
EP07700656.7   2007/01/22 14NC01-013-07   SG145112   SG   Granted   IMS-CS
INTERWORKING FOR VIDEO CALLS   SG200805775.4   2007/01/22 14NC01-013-08  
TH0701000284   TH   Pending   IMS-CS INTERWORKING FOR VIDEO CALLS   TH0701000284
  2007/01/23 14NC01-013-09   US7860102   US   Granted   IMS-CS INTERWORKING FOR
VIDEO CALLS   US11/508258   2006/08/23 14NC01-013-10   EP1987649   CH   Granted
  IMS-CS INTERWORKING FOR VIDEO CALLS   EP07700656.7   2007/01/22 14NC01-013-11
  EP1987649   IE   Granted   IMS-CS INTERWORKING FOR VIDEO CALLS   EP07700656.7
  2007/01/22 14NC01-013-12   EP1987649   FR   Granted   IMS-CS INTERWORKING FOR
VIDEO CALLS   EP07700656.7   2007/01/22 14NC01-013-13   EP1987649   LU   Granted
  IMS-CS INTERWORKING FOR VIDEO CALLS   EP07700656.7   2007/01/22 14NC01-013-14
  EP1987649   LI   Granted   IMS-CS INTERWORKING FOR VIDEO CALLS   EP07700656.7
  2007/01/22 14NC01-013-15   RU2408998   RU   Granted   IMS-CS INTERWORKING FOR
VIDEO CALLS   RU2008132295A   2007/01/22 14NC01-014-01   CN101444062   CN  
Granted   CARRYING TRUSTED NETWORK PROVIDED ACCESS NETWORK INFO IN SIP  
CN200780010857.X   2007/03/27 14NC01-014-02   EP1999929   EP   EP-Pending  
CARRYING TRUSTED NETWORK PROVIDED ACCESS NETWORK INFO IN SIP   EP7734087.5  
2007/03/26 14NC01-014-03   US9419955   US   Granted   CARRYING TRUSTED NETWORK
PROVIDED ACCESS NETWORK INFO IN SIP   US11/691417   2007/03/26 14NC01-014-04  
EP1999929   DE   EP-Designated   CARRYING TRUSTED NETWORK PROVIDED ACCESS
NETWORK INFO IN SIP   EP7734087.5   2007/03/26 14NC01-014-05   EP1999929   FR  
EP-Designated   CARRYING TRUSTED NETWORK PROVIDED ACCESS NETWORK INFO IN SIP  
EP7734087.5   2007/03/26 14NC01-014-06   EP1999929   GB   EP-Designated  
CARRYING TRUSTED NETWORK PROVIDED ACCESS NETWORK INFO IN SIP   EP7734087.5  
2007/03/26 14NC01-014-08   IN08619/DELNP/08   IN   Pending   CARRYING TRUSTED
NETWORK PROVIDED   IN08619/DELNP/08   2008/10/14 14NC01-014-03d1   US15/205679  
US   Pending   CARRYING TRUSTED NETWORK PROVIDED ACCESS NETWORK INFO IN SIP  
US15/205679   2016/07/08 14NC01-015-01   CN101523858   CN   Pending   DHT-BASED
CORE IMS NETWORK   CN200780038286.0   2007/09/11 14NC01-015-03   US7796990   US
  Granted   DHT-BASED CORE IMS NETWORK   US11/520655   2006/09/14 14NC01-015-04
  DE602007047624   DE   Granted   DHT-BASED CORE IMS NETWORK   EP07803743.9  
2007/09/11 14NC01-015-05   EP2062422   FR   Granted   DHT-BASED CORE IMS NETWORK
  EP07803743.9   2007/09/11 14NC01-015-06   EP2062422   GB   Granted   DHT-BASED
CORE IMS NETWORK   EP07803743.9   2007/09/11 14NC01-015-02d1   EP16185316.3   EP
  EP-Pending   DHT-BASED CORE IMS NETWORK   EP16185316.3   2016/08/23
14NC01-015-04d1   EP16185316.3   DE   EP-Designated   DHT-BASED CORE IMS NETWORK
  EP16185316.3   2016/08/23 14NC01-015-05d1   EP16185316.3   FR   EP-Designated
  DHT-BASED CORE IMS NETWORK   EP16185316.3   2016/08/23 14NC01-015-06d1  
EP16185316.3   GB   EP-Designated   DHT-BASED CORE IMS NETWORK   EP16185316.3  
2016/08/23 14NC01-016-01   US7822035   US   Granted   SIP COMMUNICATION SERVICE
IDENTIFIERS   US11/715209   2007/03/07 13HU01-001-01   BRPI0614848   BR  
Pending   Method, system and equipment for processing sip requests in IMS
network   BRPI614848A   2006/07/26 13HU01-001-02   CN100502402   CN   Granted  
Method and device for processing session message in IMS network  
CN200510119756.9   2005/11/04

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13HU01-001-03   CN101189850   CN   Granted   Method, system and device in IMS
network processing SIP message   CN200680011706.1   2006/07/26 13HU01-001-04  
EP1755310   DE   Granted   Methods and apparatuses for processing SIP requests
in an IMS network comprising an AS   EP2006254341A   2006/08/18 13HU01-001-06  
EP1755310   ES   Granted   Methods and apparatuses for processing SIP requests
in an IMS network comprising an AS   EP2006254341A   2006/08/18 13HU01-001-07  
EP1755310   FR   Granted   Methods and apparatuses for processing SIP requests
in an IMS network comprising an AS   EP2006254341A   2006/08/18 13HU01-001-08  
EP1755310   GB   Granted   Methods and apparatuses for processing SIP requests
in an IMS network comprising an AS   EP2006254341A   2006/08/18 13HU01-001-09  
IN254557   IN   Granted   Method, system and equipment for processing sip
requests in IMS network   IN454/CHENP/2008   2006/07/26 13HU01-001-10  
EP1755310   IT   Granted   Methods and apparatuses for processing SIP requests
in an IMS network comprising an AS   EP2006254341A   2006/08/18 13HU01-001-11  
US7835352   US   Granted   Method, system and equipment for processing sip
requests in IMS network   US2006506581A 11/506581   2006/08/18 13HU01-002-01  
CN100551148   CN   Granted   Method for realizing system switch in encryption
mode   CN200510093678.X   2005/09/01 13HU01-002-02   CN101156498   CN   Granted
  Method for implementing inter-system switch-over   CN200680011893.3  
2006/09/01 13HU01-002-03   EP1871134   DE   Granted   METHOD FOR HANDOVER
BETWEEN SYSTEMS   EP2006775581A   2006/09/01 13HU01-002-05   EP1871134   FR  
Granted   METHOD FOR HANDOVER BETWEEN SYSTEMS   EP2006775581A   2006/09/01
13HU01-002-06   EP1871134   GB   Granted   METHOD FOR HANDOVER BETWEEN SYSTEMS  
EP2006775581A   2006/09/01 13HU01-003-01   CN101031004   CN   Granted   Method
for realizing on-hook triggering service   CN200610058041.1   2006/02/28
13HU01-003-02   CN101160940   CN   Granted   Method for implementing service
triggered by off-hook   CN200680012256.8   2006/10/31 13HU01-003-04   US8149824
  US   Granted   Method and system for implementing service triggered by
off-hook   US2007668532A 11/668,523   2007/01/30 13HU01-004-01   CN1964365   CN
  Granted   Method for switching terminal status in media gateway  
CN200510101368.8   2005/11/11 13HU01-004-02   CN101156398   CN   Granted  
Method and system for switching terminal state of media gateway  
CN200680011910.3   2006/10/24 13HU01-004-03   EP1786216   DE   Granted   Method
and system for switching the state of a termination in a media gateway  
EP2006023462A   2006/11/10 13HU01-004-05   EP1786216   FR   Granted   Method and
system for switching the state of a termination in a media gateway  
EP2006023462A   2006/11/10 13HU01-004-06   US7693141   US   Granted   Method and
system for switching the state of a termination in a media gateway  
US2006595768A 11/595768   2006/11/10 13HU01-005-02   CN1901550   CN   Granted  
Subscribing method based on conversation start protocol and its system and
device   CN200610106654.8   2006/07/21 13HU01-005-05   US7948955   US   Granted
  Subscription method and device   US200817423A [08/0113669] 12/017,423  
2008/01/22 13HU01-006-02   CN1303793   CN   Granted   Method for realizing
application server communication   CN200510103571.9   2005/09/21 13HU01-006-03  
EP1796326   DE   Granted   A METHOD FOR ENABLING COMMUNICATION IN APPLICATION
SERVERS   EP2005791501A   2005/09/21 13HU01-006-05   EP1796326   FR   Granted  
A METHOD FOR ENABLING COMMUNICATION IN APPLICATION SERVERS   EP2005791501A  
2005/09/21 13HU01-006-06   EP1796326   GB   Granted   A METHOD FOR ENABLING
COMMUNICATION IN APPLICATION SERVERS   EP2005791501A   2005/09/21 13HU01-006-07
  EP1796326   IT   Granted   A METHOD FOR ENABLING COMMUNICATION IN APPLICATION
SERVERS   EP2005791501A   2005/09/21 13HU01-006-08   EP1796326   NL   Granted  
A METHOD FOR ENABLING COMMUNICATION IN APPLICATION SERVERS   EP2005791501A  
2005/09/21

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13HU01-006-09   EP1796326   SE   Granted   A METHOD FOR ENABLING COMMUNICATION
IN APPLICATION SERVERS   EP2005791501A   2005/09/21 13HU01-007-01   CN1929627  
CN   Granted   Method and system for realizing public user identification
carrying in ims network   CN200510098402.0   2005/09/06 13HU01-007-02  
CN1941774   CN   Granted   Method and system for realizing public user mark
carrier   CN200510108128.0   2005/09/29 13HU01-007-03   CN1941739   CN   Granted
  Method and system for allocating and using user mark   CN200510108129.5  
2005/09/29 13HU01-007-04   EP1761077   DE   Granted   Method and system for
enabling number portability in IMS networks   EP2006018705A   2006/09/06
13HU01-007-06   EP1761077   FR   Granted   Method and system for enabling number
portability in IMS networks   EP2006018705A   2006/09/06 13HU01-007-07  
EP1761077   SE   Granted   Method and system for enabling number portability in
IMS networks   EP2006018705A   2006/09/06 13HU01-007-08   US7787878   US  
Granted   Method and system for enabling number portability in IMS networks  
US2006516946A 11/516946   2006/09/06 13HU01-008-04   US7792116   US   Granted  
Method and device for interworking between internet protocol networks  
US2007703709A 11/703709   2007/02/08 13HU01-009-01   CN100563235   CN   Granted
  Network element with interconnecting function, CSI terminal, IMS terminal
interconnecting system and method   CN200610077923.2   2006/04/26 13HU01-009-02
  CN101313543   CN   Granted   Exchange functional network element, CSI
terminal, IMS terminal exchange system and method   CN200780000211.3  
2007/01/09 13HU01-009-03   EP1973283   DE   Granted   INTERWORKING NETWORK
ELEMENT, INTERWORKING SYSTEM BETWEEN THE CSI TERMINAL AND THE IMS TERMINAL AND
THE METHOD THEREOF   EP2007702010A   2007/01/09 13HU01-009-05   EP1973283   FR  
Granted   INTERWORKING NETWORK ELEMENT, INTERWORKING SYSTEM BETWEEN THE CSI
TERMINAL AND THE IMS TERMINAL AND THE METHOD THEREOF   EP2007702010A  
2007/01/09 13HU01-009-06   EP1973283   GB   Granted   INTERWORKING NETWORK
ELEMENT, INTERWORKING SYSTEM BETWEEN THE CSI TERMINAL AND THE IMS TERMINAL AND
THE METHOD THEREOF   EP2007702010A   2007/01/09 13HU01-009-07   US8213419   US  
Granted   Interworking network element, interworking system between the CSI
terminal and the IMS terminal and the method thereof   US2008170227A 12/170227  
2008/07/09 13HU01-009-07r   US14/323165   US   Reissuing   Interworking network
element, interworking system between the CSI terminal and the IMS terminal and
the method thereof   14/323165   2014/07/03 13HU01-009-07s   US14/856401   US  
Reissuing   Interworking network element, interworking system between the CSI
terminal and the IMS terminal and the method thereof   US14/856401   2015/09/16
13HU01-010-01   CN100411398   CN   Granted   Edge or packet gateway controlling
method in next generation network and its system   CN200510026714.0   2005/06/13
13HU01-010-02   CN100426805   CN   Granted   Edge or packet gateway control
system in next generation network and its method   CN200510026736.7   2005/06/14
13HU01-010-03   CN100438515   CN   Granted   Edge or packet gateway controlling
method in next generation network and its system   CN200510026737.1   2005/06/14
13HU01-010-04   CN101160799   CN   Granted   Fringe or packet gateway control
system and control method thereof   CN200680012195.5   2006/05/25 13HU01-010-06
  US7881317   US   Granted   Border/packet gateway control system and control
method   US2007680234A 11/680,234   2007/02/28 13HU01-011-02   EP1786162   DE  
Granted   METHOD FOR THE CALLING USER TERMINAL LISTENING TO THE SIGNAL TONE OF
THE CALLED USER TERMINAL WHEN INTER-NETWORKING   EP2006741937A   2006/05/22

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13HU01-011-04   EP1786162   GB   Granted   METHOD FOR THE CALLING USER TERMINAL
LISTENING TO THE SIGNAL TONE OF THE CALLED USER TERMINAL WHEN INTER-NETWORKING  
EP2006741937A   2006/05/22 13HU01-011-05   US8335221   US   Granted   Method for
listening to signal tone from a called party by a calling party during network
interworking   US2007707759A 11/707,759   2007/02/16 13HU01-012-04   EP1816887  
DE   Granted   METHOD AND SYSTEM FOR IMPROVING NETWORK RELIABILITY BY REALIZING
DYMANIC ROUTE OF SIGNALING   EP2006775336A   2006/08/10 13HU01-012-06  
EP1816887   FR   Granted   METHOD AND SYSTEM FOR IMPROVING NETWORK RELIABILITY
BY REALIZING DYMANIC ROUTE OF SIGNALING   EP2006775336A   2006/08/10
13HU01-012-08   JP04619441   JP   Granted   The method and system which
implement   JP2008527289A   2006/08/10 13HU01-012-09   RU2408154   RU   Granted
  METHOD AND SYSTEM FOR REALISATION OF DYNAMIC ROUTING OF CALL SIGNALS  
RU2008101969A   2006/08/10 13HU01-012-10   US8125995   US   Granted   Method and
system for implementing dynamic signaling routing   US2007821113A 11/821,113  
2007/06/21 13HU01-013-01   CN100459569   CN   Granted   Quick route switching
method and apparatus for network node devices   CN200510032840.7   2005/01/14
13HU01-013-03   EP1718014   FR   Granted   A ROUTE SWITCHING METHOD AND A
NETWORK NODE DEVICE   EP2006705441A   2006/01/09 13HU01-013-04   EP1718014   SE
  Granted   A ROUTE SWITCHING METHOD AND A NETWORK NODE DEVICE   EP2006705441A  
2006/01/09 13HU01-013-05   US7898943   US   Granted   Method for switching route
and network device thereof   US2003591218A 10/591,218   2007/11/21 13HU01-014-01
  CN100479417   CN   Granted   Communication method preventing circumbendibus of
media-flow   CN200510098546.6   2005/09/02 13HU01-014-03   602006048939.0   DE  
Granted   Communication method and device for preventing media stream circuity
(tromboning)   EP2006119909A   2006/08/31 13HU01-014-06   EP1760986   FR  
Granted   Communication method and device for preventing media stream circuity
(tromboning)   EP2006119909A   2006/08/31 13HU01-014-07   EP1760986   GB  
Granted   Communication method and device for preventing media stream circuity
(tromboning)   EP2006119909A   2006/08/31 13HU01-014-09   US8108526   US  
Granted   Communication method and device for preventing media stream circuitry
  US2006469796A 11/469,796   2006/09/01 13HU01-014-03d1   EP16168008.7   DE  
EP-Designated   Communication method and device for preventing media stream
circuity (tromboning)   EP16168008.7   2016/05/03 13HU01-014-11d1   EP16168008.7
  EP   EP-Pending   Communication method and device for preventing media stream
circuity (tromboning)   EP16168008.7   2016/05/03 13HU01-014-06d1   EP16168008.7
  FR   EP-Designated   Communication method and device for preventing media
stream circuity (tromboning)   EP16168008.7   2016/05/03 13HU01-014-07d1  
EP16168008.7   GB   EP-Designated   Communication method and device for
preventing media stream circuity (tromboning)   EP16168008.7   2016/05/03
13HU01-015-01   CN101212309   CN   Granted   Method for controlling time stamp
of reported event   CN200610170447.9   2006/12/30 13HU01-015-02   EP2037627   DE
  Granted   METHOD AND DEVICE FOR CONTROLLING REPORTING TIMESTAMP OF EVENT  
EP2007846226A   2007/12/29 13HU01-015-04   EP2037627   FR   Granted   METHOD AND
DEVICE FOR CONTROLLING REPORTING TIMESTAMP OF EVENT   EP2007846226A   2007/12/29
13HU01-015-05   EP2037627   IT   Granted   METHOD AND DEVICE FOR CONTROLLING
REPORTING TIMESTAMP OF EVENT   EP2007846226A   2007/12/29 13HU01-015-06  
US8116322   US   Granted   Method and apparatus for controlling reporting of an
event timestamp   US2009354289A 12/354289   2009/01/15 13HU01-016-01   CN1996968
  CN   Granted   Decision method for the media gateway controller to distribute
the resource   CN200610093956.6   2006/06/26 13HU01-016-03   EP2034670   DE  
Granted   METHOD, APPARATUS, AND SYSTEM FOR THE MGC DISTRIBUTING A RESOURCE
PROVISION DECISION TO THE MG   EP2007721793A   2007/06/25

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13HU01-016-05   EP2034670   FR   Granted   METHOD, APPARATUS, AND SYSTEM FOR THE
MGC DISTRIBUTING A RESOURCE PROVISION DECISION TO THE MG   EP2007721793A  
2007/06/25 13HU01-016-06   EP2034670   IT   Granted   METHOD, APPARATUS, AND
SYSTEM FOR THE MGC DISTRIBUTING A RESOURCE PROVISION DECISION TO THE MG  
EP2007721793A   2007/06/25 13HU01-016-07   US7899065   US   Granted   Method,
apparatus and system for a media gateway controller to deliver a resource
provision decision to a media gateway   US2008342546A 12/342,546   2008/12/23
13HU01-017-01   CN100442930   CN   Granted   Mobile exchanging center and called
parner processing method   CN200510110891.7   2005/11/29 13HU01-017-03  
EP1898658   DE   Granted   MSC AND CALLED PROCESS METHOD THEREOF   EP2006775455A
  2006/08/22 13HU01-018-01   CN100471140   CN   Granted   Method for detecting
QoS   CN200610062951.7   2006/09/29 13HU01-018-02   CN101001208   CN   Granted  
Method for detecting QoS   CN200610165838.1   2006/12/13 13HU01-018-03  
CN101052014   CN   Granted   Method for detecting QoS   CN200710107595.0  
2007/05/21 13HU01-018-04   EP1983688   DE   Granted   METHOD FOR DETECTING QOS  
EP2007817016A   2007/09/29 13HU01-018-07   EP1983688   FR   Granted   METHOD FOR
DETECTING QOS   EP2007817016A   2007/09/29 13HU01-018-08   EP1983688   GB  
Granted   METHOD FOR DETECTING QOS   EP2007817016A   2007/09/29 13HU01-019-01  
CN1905472   CN   Granted   Method for implementing IMS network reliability  
CN200510085400.8   2005/07/27 13HU01-019-02   EP1914937   DE   Granted   METHOD
AND SYSTEM FOR REALIZING IMS NETWORK RELIABILITY   EP2006761564A   2006/07/28
13HU01-019-04   EP1914937   FR   Granted   METHOD AND SYSTEM FOR REALIZING IMS
NETWORK RELIABILITY   EP2006761564A   2006/07/25 13HU01-019-05   EP1914937   GB
  Granted   METHOD AND SYSTEM FOR REALIZING IMS NETWORK RELIABILITY  
EP2006761564A   2006/07/25 13HU01-020-01   CN100546308   CN   Granted   Gateway
control protocol message transmission method   CN200510034409.6   2005/04/22
13HU01-020-02   US7653076   US   Granted   Method and apparatus for gateway
control protocol message transmission   US2007856152A 11/856,152   2007/09/17
13HU01-021-02   CN100349411   CN   Granted   Medium flow service quality
reporting method   CN200410062978.7   2004/06/30 13HU01-021-06   EP1739900   PT
  Granted   A METHOD FOR ACQUIRING THE QOS OF THE MULTIMEDIA STREAM PERIODICALLY
  EP2005759437A   2005/06/30 13HU01-021-08   US7583612   US   Granted   Method
for periodically acquiring the QoS of media stream and system thereof  
US2006558619A   2006/11/10 13HU01-022-01   CN100499656   CN   Granted   Method
for implementing medium gateway function, wireless access controlling apparatus
and access system   CN200510051044.8   2005/02/25 13HU01-022-02   US8085712   US
  Granted   Method for implementing media gateway function,radio access control
device and access system   US20080049705A1 US2007844481A   2006/02/27
13HU01-023-01   CN100583918   CN   Granted   Safety protection method for
service interruption of exchange network and its device   CN200610065066.4  
2006/03/16 13HU01-023-03   US7710880   US   Granted   Method and apparatus for
security protection of service interruption in switch network   US2006618597A  
2006/12/29 13HU01-024-01   CN101841888   CN   Granted   Resource control method,
related equipment and related system   CN200910118794.0   2009/03/16
13HU01-024-02   EP2439979   DE   Granted   RESOURCE CONTROL METHOD, RELEVANT
DEVIDE AND SYSTEM   EP2010753112A EP10753112.1   2010/03/16 13HU01-024-05  
EP2439979   FR   Granted   RESOURCE CONTROL METHOD, RELEVANT DEVIDE AND SYSTEM  
EP2010753112A EP10753112.1   2010/03/16

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13HU01-024-06   EP2439979   GB   Granted   RESOURCE CONTROL METHOD, RELEVANT
DEVIDE AND SYSTEM   EP2010753112A EP10753112.1   2010/03/16 13HU01-024-08  
US8224325   US   Granted   Resource control method, relevant device, and system
  US13235062A   2011/09/16 13HU01-024-03d1   EP16167016.1   EP   EP-Pending  
RESOURCE CONTROL METHOD, RELEVANT DEVIDE AND SYSTEM   EP16167016.1   2016/04/26
13HU01-024-02d1   EP16167016.1   DE   EP-Designated   RESOURCE CONTROL METHOD,
RELEVANT DEVIDE AND SYSTEM   EP16167016.1   2016/04/26 13HU01-024-05d1  
EP16167016.1   FR   EP-Designated   RESOURCE CONTROL METHOD, RELEVANT DEVIDE AND
SYSTEM   EP16167016.1   2016/04/26 13HU01-024-06d1   EP16167016.1   GB  
EP-Designated   RESOURCE CONTROL METHOD, RELEVANT DEVIDE AND SYSTEM  
EP16167016.1   2016/04/26 13HU01-025-01   AU2003271027   AU   Granted   A
network security authentication method   AU2003271027A   2003/09/22
13HU01-025-03   US8195942   US   Granted   Network security authentication
method   US2003531569A   2005/04/18 13HU01-026-01   CN100574185   CN   Granted  
Method for ensuring media stream safety in IP multimedia service subsystem
network   CN200510000097.7   2005/01/07 13HU01-026-02   EP1835652   DE   Granted
  A METHOD FOR ENSURING THE SAFETY OF THE MEDIA-FLOW IN IP MULTIMEDIA SUB-SYSTEM
  EP2005848163A   2005/12/31 13HU01-026-04   EP1835652   GB   Granted   A METHOD
FOR ENSURING THE SAFETY OF THE MEDIA-FLOW IN IP MULTIMEDIA SUB-SYSTEM  
EP2005848163A   2005/12/31 13HU01-026-05   US9167422   US   Granted   METHOD FOR
ENSURING MEDIA STREAM SECURITY IN IP MULTIMEDIA SUB-SYSTEM   14/050768  
2013/10/10 13HU01-026-06   US8582766   US   Granted   METHOD FOR ENSURING MEDIA
STREAM SECURITY IN IP MULTIMEDIA SUB-SYSTEM   US2007774271A 11/774271  
2007/07/06 13HU01-026-05c1   US14/885168   US   Pending   METHOD FOR ENSURING
MEDIA STREAM SECURITY IN IP MULTIMEDIA SUB-SYSTEM   US14/885168   2015/10/16
13HU01-027.1-01   AR053615   AR   Granted   Method for Implementing Access
Domain Security of IP Multimedia Subsystem   ARP20060102194A   2006/05/26
13HU01-027.1-02   CN100461942   CN   Granted   Method for selecting safety
mechanism of IP multimedia subsystem access field   CN200510071538.2  
2005/05/27 13HU01-027.1-03   DE602006007648.7   DE   Granted   A METHOD FOR
IMPLEMENTING THE ACCESS DOMAIN SECURITY OF AN IP MULTIMEDIA SUBSYSTEM  
DE602006007648T   2006/04/03 13HU01-027.1-06   EP1755311   FR   Granted   A
METHOD FOR IMPLEMENTING THE ACCESS DOMAIN SECURITY OF AN IP MULTIMEDIA SUBSYSTEM
  EP2006722247A   2006/04/03 13HU01-027.1-07   EP1755311   GB   Granted   A
METHOD FOR IMPLEMENTING THE ACCESS DOMAIN SECURITY OF AN IP MULTIMEDIA SUBSYSTEM
  EP2006722247A   2006/04/03 13HU01-027.1-08   TWI314414   TW   Granted   A
METHOD FOR IMPLEMENTING THE ACCESS DOMAIN SECURITY OF AN IP MULTIMEDIA SUBSYSTEM
  TW2006118609A   2006/05/25 13HU01-027.1-11   TH45432   TH   Granted   Method
for Implementing Access   TH0510947   2006/05/25 13HU01-027.2-01   CN100571134  
CN   Granted   Method for verifying user terminal in IP multimedia subsystem  
CN200510070351.0   2005/04/30 13HU01-027.2-02   EP1879324   DE   Granted   A
METHOD FOR AUTHENTICATING USER TERMINAL IN IP MULTIMEDIA SUB-SYSTEM  
EP2006741743A   2006/04/27 13HU01-027.2-04   EP1879324   ES   Granted   A METHOD
FOR AUTHENTICATING USER TERMINAL IN IP MULTIMEDIA SUB-SYSTEM   EP2006741743A  
2006/04/27 13HU01-027.2-05   EP1879324   FR   Granted   A METHOD FOR
AUTHENTICATING USER TERMINAL IN IP MULTIMEDIA SUB-SYSTEM   EP2006741743A  
2006/04/27 13HU01-027.2-06   EP1879324   GB   Granted   A METHOD FOR
AUTHENTICATING USER TERMINAL IN IP MULTIMEDIA SUB-SYSTEM   EP2006741743A  
2006/04/27 13HU01-027.2-07   EP1879324   IT   Granted   A METHOD FOR
AUTHENTICATING USER TERMINAL IN IP MULTIMEDIA SUB-SYSTEM   EP2006741743A  
2006/04/27 13HU01-027.2-08   US8335487   US   Granted   Method for
authenticating user terminal in IP multimedia sub-system   US11/896389  
2007/08/31

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13HU01-028-02   CN101128049   CN   Granted   Method and system for providing
circuit domain service and service control node SCP   CN200610141030.X  
2006/09/28 13HU01-028-03   EP2056536   DE   Granted   A METHOD, A SYSTEM AND A
SERVICE CONTROL POINT FOR PROVIDING CIRCUIT DOMAIN SERVICE   EP2007785297A  
2007/08/09 13HU01-028-05   EP2056536   FR   Granted   A METHOD, A SYSTEM AND A
SERVICE CONTROL POINT FOR PROVIDING CIRCUIT DOMAIN SERVICE   EP2007785297A  
2007/08/09 13HU01-028-06   EP2056536   GB   Granted   A METHOD, A SYSTEM AND A
SERVICE CONTROL POINT FOR PROVIDING CIRCUIT DOMAIN SERVICE   EP2007785297A  
2007/08/09 13HU01-029-01   AR50123   AR   Granted   Communications network
system for implementing mixed services and method thereof   ARP20050103360A  
2005/08/11 13HU01-029-02   BR200507677   BR   Granted   Communications network
system for implementing mixed services and method thereof   BRPI507677A  
2005/08/11 13HU01-029-06   ID0024111   ID   Granted   Method and system for
realizing short message intercommunication based on mixed telephone number  
IDW-00200602090   2005/08/11 13HU01-029-07   IN246930   IN   Granted   Method
and system for realizing short message intercommunication based on mixed
telephone number   IN4422/CHENP/2006   2005/08/11 13HU01-029-08   RU2370904   RU
  Granted   TELECOMMUNICATION NETWORK SYSTEM FOR IMPLEMENTING VARIOUS SERVICES
AND METHOD OF IMPLEMENTING THEREOF   RU2006130835A   2005/08/11 13HU01-029-09  
US7787608   US   Granted   Communications network system for implementing mixed
services and method thereof   US11/489208   2006/07/19 13HU01-030-01  
CN101247632   CN   Granted   Method, system and device for using IMS
communication service identification in communication system   CN200710079246.2
  2007/02/13 13HU01-030-03   EP1959632   DE   EP-Designated   Method, system and
apparatus for using IMS communication service identifier   EP2008101535A  
2008/02/12 13HU01-030-04   EP1959632   EP   EP-Pending   Method, system and
apparatus for using IMS communication service identifier   EP2008101535A  
2008/02/12 13HU01-030-05   EP1959632   FI   EP-Designated   Method, system and
apparatus for using IMS communication service identifier   EP2008101535A  
2008/02/12 13HU01-030-06   EP1959632   FR   EP-Designated   Method, system and
apparatus for using IMS communication service identifier   EP2008101535A  
2008/02/12 13HU01-030-07   EP1959632   GB   EP-Designated   Method, system and
apparatus for using IMS communication service identifier   EP2008101535A  
2008/02/12 13HU01-030-08   IN5391/DELNP/2009   IN   Pending   Method, System and
Apparatus for Using IMS Communication Service Identifiers in a Communication
System   IN5391/DELNP/2009   2007/11/19 13HU01-030-09   RU2434351   RU   Granted
  METHOD, SYSTEM AND APPARATUS FOR USING IMS COMMUNICATION SERVICE IDENTIFIER IN
COMMUNICATION SYSTEM   RU2009134133A   2007/11/19 13HU01-030-10   EP1959632   SE
  EP-Designated   Method, system and apparatus for using IMS communication
service identifier   EP2008101535A   2008/02/12 13HU01-030-11   US8417240   US  
Granted   METHOD, SYSTEM AND APPARATUS FOR USING IMS COMMUNICATION SERVICE
IDENTIFIER   US13/414770   2012/03/08 13HU01-030-11r   US14/285524   US  
Reissuing   METHOD, SYSTEM AND APPARATUS FOR USING IMS COMMUNICATION SERVICE
IDENTIFIER   US14/285524   2014/05/22 13HU01-030-12   US8185105   US   Granted  
METHOD, SYSTEM AND APPARATUS FOR USING IMS COMMUNICATION SERVICE IDENTIFIER  
US12/539890   2009/08/12 13HU01-031-02   CN101064661   CN   Granted   Method and
apparatus for notifying user to complement service   CN200610099533.5  
2006/07/28 13HU01-031-03   CN101317438   CN   Granted   Method and device for
perceiving supplementary service executed by user   CN200780000297.X  
2007/02/08

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13HU01-031-04   EP1881689   DE   Granted   A METHOD AND DEVICE FOR PERCEIVING
THE USER TRIGGERING A SUPPLEMENTARY SERVICE   EP2007702308A   2007/02/08
13HU01-031-06   EP1881689   FR   Granted   A METHOD AND DEVICE FOR PERCEIVING
THE USER TRIGGERING A SUPPLEMENTARY SERVICE   EP2007702308A   2007/02/08
13HU01-031-07   EP1881689   GB   Granted   A METHOD AND DEVICE FOR PERCEIVING
THE USER TRIGGERING A SUPPLEMENTARY SERVICE   EP2007702308A   2007/02/08
13HU01-032-01   CN101056452   CN   Granted   Method and system for negotiating
the voice encoding and decoding format in the communication system  
CN200610035050.9   2006/04/18 13HU01-032-02   CN101167374   CN   Granted  
Method, system and device for negotiating voice coding/decoding in communication
system   CN200680013004.7   2006/11/29 13HU01-032-03   EP1848190   DE   Granted
  Method, system and device for speech codec negotiation in communication system
  EP20077802A   2007/04/17 13HU01-032-05   EP1848190   FI   Granted   Method,
system and device for speech codec negotiation in communication system  
EP20077802A   2007/04/17 13HU01-032-06   EP1848190   FR   Granted   Method,
system and device for speech codec negotiation in communication system  
EP20077802A   2007/04/17 13HU01-032-07   EP1848190   GB   Granted   Method,
system and device for speech codec negotiation in communication system  
EP20077802A   2007/04/17 13HU01-032-08   EP1848190   SE   Granted   Method,
system and device for speech codec negotiation in communication system  
EP20077802A   2007/04/17 13HU01-032-09   US7764953   US   Granted   Method,
system and device for speech Codec negotiation in communication system  
US2007787527A   2007/04/17 13HU01-033-01   CN101026653   CN   Granted   System
and method for realizing colour image business   CN200610057699.0   2006/02/24
13HU01-033-02   CN101156426   CN   Granted   System and method for implementing
polychrome service   CN200680011755.5   2006/11/01 13HU01-033-03   CN102394863  
CN   Granted   System and method for realizing colour image business  
CN201110266055.3   2006/02/24 13HU01-033-04   EP1826985   DE   Granted   System
and method for implementing multimedia calling line identification presentation
service   EP2007101173A   2007/01/25 13HU01-033-06   EP1826985   FR   Granted  
System and method for implementing multimedia calling line identification
presentation service   EP2007101173A   2007/01/25 13HU01-033-07   EP1826985   GB
  Granted   System and method for implementing multimedia calling line
identification presentation service   EP2007101173A   2007/01/25 13HU01-033-08  
US8855272   US   Granted   System and method for implementing multimedia calling
line identification presentation service   US11/698891   2007/01/29
13HU01-033-08c1   US20150026354   US   Pending   System and method for
implementing multimedia calling line identification presentation service  
US14/507302   2014/10/06 13HU01-033-08c2   US20150024723   US   Pending   System
and method for implementing multimedia calling line identification presentation
service   US14/507309   2014/10/06 13HU01-034-01   CN100487788   CN   Granted  
A method to realize the function of text-to-speech convert   CN200510114277.8  
2005/10/21 13HU01-034-02   EP1950737   DE   Granted   A METHOD, DEVICE AND
SYSTEM FOR ACCOMPLISHING THE FUNCTION OF TEXT-TO-SPEECH CONVERSION  
EP2006805015A   2006/10/20 13HU01-034-04   EP1950737   GB   Granted   A METHOD,
DEVICE AND SYSTEM FOR ACCOMPLISHING THE FUNCTION OF TEXT-TO-SPEECH CONVERSION  
EP2006805015A   2006/10/20 13HU01-035-01   CN101155148   CN   Granted   Media
gateway issuing receiving multicast data to method, system and device  
CN200610140147.6   2006/09/30 13HU01-035-02   EP2068513   DE   Granted   METHOD,
SYSTEM AND DEVICE FOR DISTRUBUTING AND RECEIVING THE MULTICAST DATA IN THE MEDIA
GATEWAY   EP2007816481A   2007/09/29

 

 

 

 

Inventergy
ID   Patent Number   Country   Status   Title   Application Number   Filing Date
13HU01-035-04   EP2068513   IT   Granted   METHOD, SYSTEM AND DEVICE FOR
DISTRUBUTING AND RECEIVING THE MULTICAST DATA IN THE MEDIA GATEWAY  
EP2007816481A   2007/09/29 13HU01-035-05   US7920579   US   Granted   Method,
system and apparatus for media gateway to transmit and receive multicast data  
US2009413015A 12/413,015   2009/03/27 13HU01-036-01   CN101277343   CN   Granted
  Method, terminal and system for implementing video binding in voice
communication network   CN200710095931.4   2007/03/30 13HU01-036-02   EP2120440
  DE   Granted   A METHOD, TERMINAL AND SYSTEM FOR IMPLEMENTING VIDEO BINDING IN
A VOICE COMMUNICATION NETWORK   EP2008706632A   2008/02/03 13HU01-036-04  
EP2120440   FR   Granted   A METHOD, TERMINAL AND SYSTEM FOR IMPLEMENTING VIDEO
BINDING IN A VOICE COMMUNICATION NETWORK   EP2008706632A   2008/02/03
13HU01-036-05   EP2120440   GB   Granted   A METHOD, TERMINAL AND SYSTEM FOR
IMPLEMENTING VIDEO BINDING IN A VOICE COMMUNICATION NETWORK   EP2008706632A  
2008/02/03 13HU01-037-01   CN101064680   CN   Granted   Method, system and
apparatus for realizing multimedia calling service   CN200610079110.7  
2006/04/29 13HU01-037-02   EP2015592   DE   Granted   REALIZING A MULTIMEDIA
CALL SERVICE   EP2007720936A   2007/04/24 13HU01-037-04   EP2015592   GB  
Granted   REALIZING A MULTIMEDIA CALL SERVICE   EP2007720936A   2007/04/24
13HU01-038-01   CN100531267   CN   Granted   Method for realizing echo in
communication system   CN200510034345.X   2005/04/21 13HU01-038-03   US7986775  
US   Granted   Method for realizing ring back tone in communication system  
US11/875195   2007/10/19 13HU01-039-05   US7349693   US   Granted   Method for
implementing a call connection between a non-local calling subscriber and a
local called subscriber who is an intelligent network subscriber   US2003486322A
10486322   2002/03/29

 

 

 